               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION


TYREE BELL,                          )
                                     )
                       Plaintiff,    )
                                     )
v.                                   )   Case No. 4:17-cv-695-DGK
                                     )
OFFICER PETER NEUKIRCH, et al.,      )
                                     )
                       Defendants.   )


                      RESPONSE IN OPPOSITION TO
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                                     LAW OFFICE OF ARTHUR BENSON II

                                     Arthur A. Benson II #21107
                                     Jamie Kathryn Lansford #31133
                                     4006 Central Avenue
                                     Kansas City, Missouri 64111
                                     (816) 531-6565
                                     abenson@bensonlaw.com
                                     jlansford@bensonlaw.com

                                     Attorneys for Plaintiff




      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 1 of 109
                                                  TABLE OF CONTENTS

                                                                                                                                 Pages

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF EXHIBITS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

RESPONSE IN OPPOSITION TO DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

CONCISE LISTING OF GENUINE ISSUES OF MATERIAL FACT . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

NATURE OF THE MATTER BEFORE THE COURT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

PLAINTIFF’S RESPONSES TO DEFENDANTS’ STATEMENT OF
UNCONTROVERTED MATERIAL FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

PLAINTIFF’S STATEMENT OF UNCONTROVERTED MATERIAL FACTS . . . . . . . . . . . . . . . . . . . . . 26

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86

INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86

I.   THE COURT MUST CONSIDER THE FACTS IN THE LIGHT MOST FAVORABLE TO
     PLAINTIFF AND GIVE HIM THE BENEFIT OF REASONABLE INFERENCES. . . . .                                       . . . . . . . . . . . . 86

II. DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY BECAUSE THERE WAS
    A VIOLATION OF BELL’S CLEARLY ESTABLISHED CONSTITUTIONAL RIGHT. . . . . . . . . . . . . . 88

     A. The right in question was clearly established. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89

     B. Abundant evidence demonstrates that because officers disregarded plainly
        exculpatory evidence and failed in their duty to conduct a reasonably thorough
        investigation that would have exonerated him and negated probable cause to
        arrest him, Bell’s arrest without probable cause was unconstitutional. . . . . . . . . . . . . 92

          1. Defendants disregarded exculpatory evidence.                            . . . . . . . . . . . . . . . . . . . . . . . . . . . 92

          2. Defendants failed to perform their duty to conduct a reasonably
             thorough investigation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 94

          3. Defendants’ points are unavailing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96


                                                                    ii
           Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 2 of 109
III. ORTIZ AND MATTIVI ARE NOT INSULATED FROM LIABILITY BECAUSE OF
     RELIANCE ON MUNYAN AND NEUKIRCH SINCE THEIR CONDUCT INDEPENDENTLY
     CONTRIBUTED TO CAUSE THE CONSTITUTIONAL HARM SUFFERED BY BELL. . . . . . . . . . . . 98

IV. BELL’S DETENTION SHOCKS THE CONSCIENCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101

V. THERE IS EVIDENCE FROM WHICH A REASONABLE JUROR COULD CONCLUDE THAT
   INADEQUATE TRAINING, PROCEDURE, PRACTICE AND CUSTOM RESULTED IN THE
   CONSTITUTIONAL HARM TO BELL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 102




                                                                   iii
           Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 3 of 109
                              TABLE OF EXHIBITS


PLAINTIFF’S EXHIBIT 1    Excerpt from PowerPoint Slides (Hoffecker Deposition Exhibit 1)

PLAINTIFF’S EXHIBIT 2    Hoffecker Deposition

PLAINTIFF’S EXHIBIT 3    Munyan Deposition Excerpts

PLAINTIFF’S EXHIBIT 4    Moran Deposition Excerpts

PLAINTIFF’S EXHIBIT 5    Google Map with directions and distance between 9112 Marsh and
                         7805 E. 87th Street (just east of 87th Street and Manchester)

PLAINTIFF’S EXHIBIT 6    Historical Weather Data for Kansas City, June 8, 2016

PLAINTIFF’S EXHIBIT 7    Viesselman Incident Report

PLAINTIFF’S EXHIBIT 8    Neukirch Incident Report

PLAINTIFF’S EXHIBIT 9    Second Moran Video

PLAINTIFF’S EXHIBIT 10   Google Map of 9112 Marsh and showing no intersection at 92nd
                         Terrace and James A. Reed Road

PLAINTIFF’S EXHIBIT 11   Second Viesselman Video (interior of car)

PLAINTIFF’S EXHIBIT 12   Third Moran Video

PLAINTIFF’S EXHIBIT 13   Feagans Deposition Excerpts

PLAINTIFF’S EXHIBIT 14   Neukirch Deposition Excerpts

PLAINTIFF’S EXHIBIT 15   Photograph of Bell by Viesselman’s Vehicle

PLAINTIFF’S EXHIBIT 16   Charlie Adams Declaration

PLAINTIFF’S EXHIBIT 17   Photograph of Bell’s Shoe

PLAINTIFF’S EXHIBIT 18   Screenshot from Defendants’ Exhibit T showing all three juveniles

PLAINTIFF’S EXHIBIT 19   Mattivi Reports, Supplements 0003 and 0004, June 29, 2016

PLAINTIFF’S EXHIBIT 20   Mattivi Deposition

PLAINTIFF’S EXHIBIT 21   Wells Deposition

                                            iv
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 4 of 109
PLAINTIFF’S EXHIBIT 22   Wells Expert Report

PLAINTIFF’S EXHIBIT 23   Mattivi Report, June 9, 2016

PLAINTIFF’S EXHIBIT 24   Bell Deposition Excerpts

PLAINTIFF’S EXHIBIT 25   Glaeser Rule 30(b)(6) Deposition




                                          v
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 5 of 109
                                            TABLE OF AUTHORITIES

                                                                                                                      Page

CASES

Anderson v. Creighton, 483 U.S. 635 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88

Baptiste v. J.C. Penney Co., 147 F.3d 1252 (10th Cir. 1998) . . . . . . . . . . . . . . . . . . . . 90, 91, 94

BeVier v. Ducal, 806 F.2d 123 (7th Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91

Bigford v. Taylor, 834 F.2d 1213 (5th Cir.), cert. denied, 488 U.S. 822 (1988);
       488 U.S. 851 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89-90, 91

Brodnicki v. City of Omaha, 75 F.3d 1261 (8th Cir.), cert. denied, 519 U.S. 867 (1996) . . . . 90

Brosseau v. Haugen, 543 U.S. 194 (2004) (per curiam) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87

Habiger v. City of Fargo, 80 F.3d 28 (8th Cir.), cert. denied, 519 U.S. 1011 (1996) . . . . . . . 89

Hope v. Pelzer, 536 U.S. 730 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87, 88

Hunter v. Bryant, 502 U.S. 224 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89

Kuehl v. Burtis, 173 F.3d 646 (8th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Morrison v. United States, 491 F.2d 344 (8th Cir. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . 90-91

Pearson v. Callahan, 555 U.S. 223 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87-88

Romero v. Fay, 45 F.3d 1472 (10th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91

Saucier v. Katz, 533 U.S. 194 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87-88

Scott v. Harris, 550 U.S. 372 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87

Sevigny v. Dickey, 846 F.2d 953 (4th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91

Terry v. Ohio, 392 U.S. 1 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Tolan v. Cotton, 572 U.S. 650 (2014) (per curiam) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87-88

                                                               vi
          Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 6 of 109
United States v. Easter, 552 F.2d 230 (8th Cir.), cert. denied, 434 U.S. 844 (1977) . . . . . . . . 90

United States v. Everroad, 704 F.2d 403 (8th Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90

United States. v. Johnson, 326 F.3d 1018 (8th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89

United States v. Washington, 109 F.3d 459 (8th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . 89

United States v. Woolbright, 831 F.2d 1390 (8th Cir. 1987) . . . . . . . . . . . . . . . . . . . . . . . . . . 90

White v. McKinley, 519 F.3d 806 (8th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87

Williams v. City of Alexander, Ark., 772 F.3d 1307 (8th Cir. 2014) . . . . . . . . . . . . . . . . . . . . 89


STATUTES

42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

MO. REV. STAT. § ` . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90

MO. REV. STAT. § 575.150 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90

S.D. Codified Laws § 22-18-1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91


RULES

FED. R. CIV. P. 56 (c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87


OTHER AUTHORITIES

2 WAYNE R. LAFAVE, SEARCH AND SEIZURE: A TREATISE ON THE FOURTH
     AMENDMENT (3d ed 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90




                                                                    vii
           Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 7 of 109
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


TYREE BELL,                                      )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )   Case No. 4:17-cv-695-DGK
                                                 )
OFFICER PETER NEUKIRCH, et al.,                  )
                                                 )
                              Defendants.        )


                   PLAINTIFF’S RESPONSE IN OPPOSITION TO
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Officers Peter Neukirch and Jonathan Munyan, Detective John Mattivi,

Sergeant Luis Ortiz, Chief Richard Smith of the Kansas City, Missouri Police Department and

the Board of Police Commissioners, through its members, have moved for summary judgment

but as this Response demonstrates, their motion must be denied.


                  CONCISE LISTING OF GENUINE ISSUES OF MATERIAL FACT

       The following are genuine issues of material fact:

       1. Whether the totality of the circumstances demonstrates that a prudent person would

believe that Plaintiff Tyree Bell had committed or was committing a crime.

       2. Whether, given the totality of the circumstances, there was evidence that tended to

negate the possibility that Bell had committed a crime.

       3. Whether, in contravention of the requirement that an officer contemplating arrest not

disregard plainly exculpatory evidence, even if substantial inculpatory evidence, standing by

itself, suggests that probable cause exists, Defendants Neukirch, Munyan, Mattivi, and Ortiz, in




        Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 8 of 109
fact did disregard plainly exculpatory evidence.

        4. Whether, in the absence of exigent circumstances and with little chance that law

enforcement would be unduly hampered by taking the time to obtain more facts, by ignoring

plainly exculpatory evidence readily available at the scene before arresting (and detaining Bell

for 21 days), Defendants Neukirch, Munyan, Mattivi, and Ortiz failed to exercise their duty to

conduct a reasonably thorough investigation prior to arresting Bell.

        5. Whether a minimal further investigation, i.e., viewing Bell and the video of the fleeing

suspect at the scene in a direct comparison (or viewing the fleeing-male video against the Bell

video), asking the reporting party to view Bell, or even asking the other two males whether Bell

was their companion would have exonerated Bell thereby eliminating probable cause to arrest

Bell.

        6. Whether Officers Neukirch and Munyan, Sergeant Ortiz, and Detective Mattivi

ignored plainly exculpatory evidence that negated probable cause to arrest Bell as the fleeing

person who had unlawfully possessed a weapon.

        7. Whether KCPD Officers Neukirch and Munyan, Sergeant Ortiz, and Detective Mattivi

had received effective training on eyewitness identification.

        8. Whether KCPD Officers Neukirch and Munyan, Sergeant Ortiz, and Detective Mattivi

failed to apply effective training on eyewitness identification as to Tyree Bell.

        9. Whether Sergeant Ortiz failed to question Officer Munyan carefully about his

erroneous identification of Bell.

        10. Whether Sergeant Ortiz failed to look at the video which would have exculpated

Bell.

        11. Whether Sergeant Ortiz failed to inquire about any other witnesses who could have


                                                   2
        Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 9 of 109
exculpated Bell.

       12. Whether in failing to check the video of the fleeing person against Bell or the video

of Bell for 21 days, Detective Mattivi failed to consider that the identification of Bell under very

poor witnessing conditions might be mistaken and failed to rely on a video comparison rather

than an eyewitness identification.


                         NATURE OF THE MATTER BEFORE THE COURT

       On June 8, 2016, Tyree Bell was arrested without probable cause, without a reasonable

investigation of exculpatory evidence immediately at hand, and held for twenty-one days until

the misidentification was noticed when video that had been available at the scene of the arrest

was finally reviewed.

       Bell, then fifteen years old, was walking home from summer school when he was stopped

by Kansas City, Missouri police officer Chris Viesselman. Viesselman was responding to assist

Defendant Officer Jonathan Munyan in finding a black male juvenile who had run from Munyan,

throwing a pistol over a fence as he did, about a mile away from where Bell was stopped.

Munyan purportedly “identified” Bell as the fleeing subject from a moving vehicle within about

three seconds from a distance of about thirty feet even though there were significant and obvious

differences between Bell and the description of the fleeing male. There were also other

exculpatory facts that should have given a reasonable officer cause to investigate further. But on

the basis of Munyan’s “identification,” Bell was arrested on a weapons charge and taken to the

Jackson County Juvenile Justice/Detention Center even though there was ample opportunity for

the officers to compare video of the fleeing male with both Bell as a live detainee and with video

of Viesselman’s stop of Bell and recognize that Bell was not the fleeing male. And, even more

egregious, no one undertook that video comparison until Bell had been held in juvenile detention

                                                 3
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 10 of 109
for 21 days – from June 8 until June 29. Bell alleges claims of Fourth and Fourteenth

Amendment wrongful arrest and detention; Fourteenth Amendment Substantive Due Process

wrongful arrest and detention; failure to train/inadequate training and failure to

supervise/inadequate supervision under 42 U.S.C. § 1983; and, deprivation of constitutional

rights directly caused or contributed to by official policies, procedures, practices, customs, and

usages under § 1983 as recognized in Monell v. Department of Social Services of City of New

York, 436 U.S. 658 (1978). Pending before the Court is a motion for summary judgment filed by

all of the defendants. As this response in opposition demonstrates, the motion must be denied.

                          PLAINTIFF’S RESPONSES TO DEFENDANTS’
                     STATEMENT OF UNCONTROVERTED MATERIAL FACTS1

       1. On June 8, 2016, around 4:07 p.m., the Kansas City, Missouri Police Department

received a 911 call from a resident at 9112 Marsh Avenue who reported that two Black males

had guns at the corner of James A. Reed and 91st Terrace.

       Uncontroverted that on the audio recording of the 911 call the caller indicated there were

“a couple of kids” on the corner of James A. Reed Road and 91st Terrace who had guns and

were letting some teenage girls play with the guns. But see, Defendants’ Exhibit R, Miller

Declaration at ¶¶ 2, indicating that there were three African-American males and that one of

them had a gun; and see, DSF 5.

       2. The caller described one as wearing a white t-shirt and jeans with dreads; he described

the other as wearing a black t-shirt.

       Uncontroverted that on the audio recording, the caller said that one male wearing a white



       1
        Paragraphs contained in Defendants’ Statement of Uncontroverted Facts are cited herein
as “DSF”. Responses to Defendants’ Facts are cited as “RDSF”. Paragraphs contained in the
Bell’s Statement of Uncontroverted Facts are cited as “PSF”.

                                                 4
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 11 of 109
t-shirt and jeans had a gun; the caller further volunteered that a second male was wearing a black

t-shirt.

           3. At about 4:10 p.m., Officers Jon Munyan and Peter Neukirch were dispatched to 9112

Marsh with the following information from the dispatcher: “A report of a suspicious party armed

with a gun. 9112 Marsh. It’s gonna be a Black male, dreads, white shirt, blue jeans, armed with

a gun. Black male, black shirt, also armed with a gun. Two unknown females standing next to

them, possibly teenagers.”

           Uncontroverted that the dispatcher on Defendants’ Exhibit C Dispatch Radio recording

so stated. Uncontroverted that Munyan and Neukirch were dispatched to 9112 Marsh at about

4:10 p.m. Disputed that Exhibit D, purporting to contain a true and accurate transcript of that

audio is, in fact, true and accurate throughout as there are minor errors.

           4. On the way to the call, Officer Munyan called the calling party to get more

information.

           Uncontroverted.

           5. The calling party reported there were three Black males inside or at the house located

at 9108 Marsh on the corner of Marsh and 91st Terrace.

           Uncontroverted.

           6. At about 4:17 p.m., as Officers Munyan and Neukirch drove their patrol car up to the

corner of Marsh and 91st Terrace, Officer Neukirch saw three Black male teenagers in the front

yard of 9108 Marsh talking to some teenaged girls.

           Uncontroverted.

           7. As Officer Neukirch drove his patrol car closer, he saw the three males turn away

from his patrol car, quickly start walking, then running away.


                                                   5
           Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 12 of 109
       Uncontroverted that the males may have quickly started walking. Controverted that all

three males were running away. Only one of the males began to run. Defendants’ Exhibit T,

First Neukirch Video at 4:18:00-4:18:03.

       8. At 4:18 p.m., Officers Munyan and Neukirch stopped their patrol car next to the males

who by this time had stopped running.

       Uncontroverted that by 4:18:03, Officers Munyan and Neukirch had stopped their patrol

car next to the males.2 Uncontroverted that two of the males had stopped running. Controverted

that all three males stopped. A third male did not stop. Defendants’ Exhibit T at 4:18:04-

4:18:05.

       9. The male wearing a white t-shirt and black shorts turned to face the patrol car, while

grabbing his waist, then began to run, pulled a gun from his shorts, and tossed it over a fence.

       Uncontroverted.

       10. Officer Munyan yelled, “Come here! Drop the gun! Drop it! Drop it!” while

chasing after him.

       Uncontroverted.

       11. Officer Neukirch took custody of the two remaining males.

       Uncontroverted.

       12. Officer Munyan gave updated descriptions and locations on dispatch radio as he

chased the fleeing suspect through backyards.

       Uncontroverted.

       13. At 4:19 p.m., Officer Munyan reported on dispatch radio that he had lost sight of the


       2
         The location at 91st Terrace and Marsh Avenue where Neukirch and Munyan stopped
their vehicles and two of the juveniles were detained, initially by Neukirch, is herein frequently
referred to as “the scene”.

                                                 6
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 13 of 109
fleeing suspect.

       Uncontroverted.

       14. A few seconds later, Officer Munyan reported a description of the fleeing suspect,

whom he last saw around 92nd Terrace and James A. Reed, as “Juvenile, Black male, 17-18,

about 5’10”, skinny, blue shorts, white t-shirt, shoulder-length dreads. He was taking his shoes

off. I’m not sure what kind of shoes he had on.”

       Uncontroverted that Munyan so reported. However, there is no intersection at James A.

Reed Road and 92nd Terrace. Plaintiff’s Exhibit 10, Google Map showing 9112 Marsh and that

92nd Terrace does not intersect with James A. Reed Road.

       15. After he lost sight of him, Officer Munyan continued looking for him.

       Uncontroverted.

       16. Believing the fleeing suspect ran northbound, Officer Munyan reported to dispatch,

“My best guess is he cut north. But I’m not sure.”

       Uncontroverted that after first saying that he did not know whether the fleeing party went

north or south and suggesting the boundaries of a perimeter, Munyan later stated that his best

guess was that the fleeing suspect cut north.

       17. At 4:21 p.m., Officer Munyan set up a perimeter at certain locations surrounding the

area where he lost sight of the fleeing suspect.

       Uncontroverted.

       18. Several officers reported responding to these locations.

       Uncontroverted.

       19. Officers Jonathan Janes and Andrew Lawrence and Sgts. Chase Moraczewski and

Jason Moran responded to the area and never saw anyone fitting the description of the fleeing


                                                   7
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 14 of 109
suspect.

       Uncontroverted.

       20. At 4:22 p.m., a canine officer agreed to meet Officer Munyan to help locate the

fleeing suspect.

       Uncontroverted.

       21. At approximately 4:26 p.m., Officer Chris Viesselman, who responded to area to

help search for the fleeing suspect, saw a male, later identified as Tyree Bell, who fit the

description of the fleeing suspect, walking in the vicinity that he could have easily reached in 7

minutes from where Officer Munyan last saw him.

       Controverted. Viesselman saw Bell approximately 7 minutes and 55 seconds after

Neukirch and Munyan exited their vehicle to engage with the three black males. Defendants’

speculation that Bell could have easily gotten from 9112 Marsh Avenue to just east of the

intersection of 87th Street and Manchester where Viesselman first saw Bell walking westbound

in 7 minutes presumes that the fleeing male was running the entire time – which if Munyan’s

report that he took off his shoes is credited – would not have been the case. He would have had

to pause at least long enough to remove them. And, Bell was walking when Viesselman

encountered him. Per Google Maps, it would take about 19 to 20 minutes to walk from 9112

Marsh to the intersection of Blue Ridge Boulevard and 87th Street whether via Manchester,

James A. Reed Road or Blue Ridge Boulevard. Plaintiff’s Exhibit 5, Google Map with

directions and distance between 9112 Marsh and 7805 E. 87th Street (just east of 87th Street and

Manchester). Bell was only a “little sweaty” and was “breathing normal” when Viesselman

encountered him, inconsistent with having run about a mile in 86-87 degree heat. See, infra, at

PSF ¶ 33 and n. 5.


                                                  8
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 15 of 109
       22. At 4:26 p.m., Officer Viesselman reported locating a “younger Black male with

braids, or dreads…[wearing a] white t-shirt with black and white shorts.”

       Uncontroverted that after Viesselman asked Munyan if he was sure the fleeing suspect

had taken his shoes off, he said, “I gotta younger black male with uh braids or dreads, ah 8-7

approaching Blue Ridge, white shirt, with black and white shorts.” See also, infra, at PSF ¶ 26.

       23. Officer Viesselman asked Officer Munyan if he was sure the fleeing suspect had

taken his shoes off.

       Uncontroverted. See also, supra, at RDSF ¶ 22, infra, at PSF ¶ 26.

       24. Officer Munyan responded, “He was taking them off as I was running. But I didn’t

see him toss them and I can’t find any shoes, so he might have held them and put them back on.

I don’t know. Ped check him. See if he runs.”

       Uncontroverted that the quoted passage is part of what Munyan said. See, infra, at PSF ¶

26.

       25. Officer Viesselman conducted a pedestrian check or Terry stop of Tyree Bell,

because he believed he had reasonable suspicion to believe he was the party he fled from Officer

Munyan.

       Uncontroverted that Viesselman conducted a pedestrian check or Terry3 stop of Tyree

Bell; uncontroverted that at the moment of the stop, Viesselman may have believed Bell was the

fleeing party. Disputed, however, that he continued to so believe as he started comparing Bell

with the description of the fleeing party. See, infra, at PSF ¶ 24 (Bell has visible white stripes on

his shorts); at PSF ¶ 26 (Bell is wearing his shoes and black and white shorts); at PSF ¶ 30 (Bell

does not run and cooperates); PSF ¶ 32 (tells Bell, “So long as I can verify that it’s not you with


       3
        Terry v. Ohio, 392 U.S. 1 (1968).

                                                 9
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 16 of 109
him, then I’m gonna cut you loose and you’re gonna be gone. Okay? You’ll be gone here in just

a second.”); at PSF ¶ 33 (Bell is just a “little sweaty” but “breathing normal”); at PSF ¶ 36 (Bell

conveys that his shoes are “on there pretty good”); at PSF ¶ 38 (Bell is 6’3”, 155 pounds with an

athletic build versus the “5’10, skinny” fleeing suspect); at PSF ¶ 40 (Viesselman tells Bell he

doesn’t imagine they will need to contact his mother and says, “You don’t seem like you’re

really out of breath after a foot chase or anything so I don’t imagine it’s you but you match what

he’s wearing so that’s why I gotta stop you until we check, OK?”); at PSF ¶ 44 (Viesselman tells

Bell, “It sounds like they’re on their way here, so we should be done here pretty quick.”).

       26. At 4:29 p.m., the dispatcher reported that the canine was out in the area.

       Uncontroverted.

       27. At 4:30 p.m., Officer Viesselman reported that the suspect’s breathing was “normal”

but he was a “little sweaty.”

       Uncontroverted. See also, infra, at PSF ¶ 33 and n. 5.

       28. At 4:30 p.m., Officer Munyan reported to Officer Viesselman that he was with

canine officers, who he was briefing about the search, but would respond to Officer

Viesselman’s location to identify the detained suspect.

       Uncontroverted. See also, infra, at PSF ¶ 33.

       29. At 4:39 p.m., the police helicopter was in the area.

       Uncontroverted.

       30. Sgt. Moran located the gun that was tossed by the fleeing suspect.

       Uncontroverted. See also, infra, at PSF ¶ 29.

       31. After Sgt. Moran asked the dispatcher to run the serial number of this gun, the

dispatcher found no records linked to it.


                                                10
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 17 of 109
       Uncontroverted. See also, infra, at PSF ¶ 41.

       32. At 4:41 p.m., Officer Munyan drove to Officer Viesselman’s location and identified

the detained suspect (Tyree Bell) as the fleeing suspect.

       Controverted. He misidentified Tyree Bell as the fleeing suspect.

       33. As he drove up 87th Street, Officer Munyan clearly saw Tyree Bell, who was facing

him, from head to toe.

       Controverted that Munyan clearly saw Bell as he was driving. Uncontroverted that Bell

was facing the vehicle Munyan was driving when Munyan arrived.

       34. Officer Munyan told Officer Viesselman that he “noticed the red on his shoes when

he was running.”

       Uncontroverted that Munyan told Viesselman that he noticed red on the fleeing suspect’s

shoes. Controverted, in light of his earlier statement that he was “not sure what kind of shoes

[the fleeing suspect] had”, that his view of the fleeing suspect was from behind, and the

distances between Munyan and the fleeing male, that Munyan actually noticed red on the fleeing

suspect’s shoes or whether he was saying that to buttress his identification of Bell as the fleeing

suspect after seeing Bell. This is the first time Munyan mentions noticing red on the fleeing

male’s shoes, i.e., it is not until he sees Bell’s shoes that he utters the word “red” in connection

with the fleeing suspect. The red on the back of Bell’s shoes is so small that it is debatable

whether Munyan could have seen it, especially as far behind the fleeing suspect as he was,

running through yards with grass, and given that he was “not sure what kind of shoes” the

fleeing suspect was wearing (or removed). See, infra, at PSF ¶ 9 (five seconds and perhaps 40-

45 yards behind the fleeing male); see also, Plaintiff’s Exhibit 17, Photograph of Bell’s shoe.

       35. At 4:46 p.m., Officer Viesselman returned to original scene at Marsh and 91st


                                                 11
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 18 of 109
Terrace with Tyree Bell where Officer Neukirch was with the two other juveniles.

       Uncontroverted.

       36. Officer Neukirch saw Tyree Bell as he sat in Officer Viesselman’s patrol car.

       Uncontroverted that Neukirch so attested and that from a distance he likely could have

seen Bell’s figure in Viesselman’s vehicle. However, it should be noted that Neukirch was in the

same location near the two other juveniles, several yards away from Viesselman’s vehicle from

4:46:00 until he and Munyan walk toward their vehicle at about 4:48:08 and so no inference that

he actually saw Bell’s face or what he was wearing at this time can be drawn. In addition,

Neukirch testified in his deposition that as of 4:48:17, he did not know if Bell was at that

location by that time. Plaintiff’s Exhibit 14, Neukirch Deposition at 63:9-64:2.

       37. Starting at 4:48 p.m., Officers Munyan and Neukirch, along with Sgt. Ortiz,

reviewed patrol car video of the fleeing suspect to confirm it was Tyree Bell.

       Controverted in so far as the log file shows that the video was not played back the first

time until 4:50 p.m. Defendants’ Exhibit F, page 2. Uncontroverted that Munyan, Neukirch, and

Ortiz were in the Munyan/Neukirch vehicle at that time. Uncontroverted that Munyan,

Neukirch, and Ortiz claim to have reviewed the video, but no inference can be drawn as to how

closely they reviewed the video.

       38. At 4:48 p.m., the log file for Officer Neukirch’s patrol car video shows that the video

stopped recording; and at 4:50 p.m., the video was played back two times.

       Uncontroverted. However, the log file does not indicate how long the video was

reviewed. Plaintiff’s Exhibit 13, Feagans Deposition at 10:10-17; 11:22-12:6. There is no way

to determine from the log files how much of a video was viewed in each playback. Id. at 12:7-

11. There is no indication of how long any particular playback lasted. If there are five minutes


                                                 12
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 19 of 109
between playbacks, the log file does not indicate whether the playback lasted 4 minutes and 58

seconds or 15 seconds. Id. at 16:12-24.

       39. From 4:50 p.m. to 5:32 p.m., Officer Neukirch performed various tasks related to

Tyree Bell’s arrest such as: discuss the case with Detective John Mattivi; talk to the calling

party; take photos of Tyree Bell and the other two juveniles; talk to Tyree Bell’s mother and the

mothers of the two other juveniles.

       Uncontroverted.

       40. From 4:54 p.m. to 4:56 p.m., Officer Munyan talked to the other two juveniles.

       Uncontroverted. See also, infra, at PSF ¶ 86.

       41. He asked the two other juveniles for information about the fleeing suspect’s name

and address.

       Uncontroverted. See also, infra, at PSF ¶ 86.

       42. After his conversation with the two other juveniles, Officer Munyan reported to Sgt.

Ortiz that they said the suspect’s street name was “Jay.”

       Uncontroverted.

       43. He also reported to Sgt. Ortiz that when he asked the two other juveniles, “You

know we got him, right?” (referring to Tyree Bell), one of them responded, “Yah, I seen you

when you pulled up.”

       Uncontroverted that Munyan may have reported that to Ortiz irrespective of whether it

was true. Controverted that one of the juveniles responded, “Yah, I seen you when you pulled

up.” That is not heard on either Defendants’ Exhibit U or Defendants’ Exhibit Z. Munyan may

have been referring to Tyree Bell, but it is not clear whether, if, “Yah I see you when you pulled

up” was indeed said, either juvenile was actually referring specifically to Bell. Further, at the


                                                 13
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 20 of 109
times cited in Defendants’ Exhibit BB, Bell had not yet been taken out of Viesselman’s vehicle

to be photographed which would have been the first time either of the juveniles would have had

a clear view of Bell. Also, because Viesselman’s vehicle is a few yards to the west of where the

two juveniles are sitting up against the fence (and a light pole seems to obstruct the view of at

least one of the juveniles), the juveniles did not have a clear view into Viesselman’s vehicle.

Neither juvenile was asked directly if Bell was their companion. Plaintiff’s Exhibit 16, Adams

Declaration at ¶ 6. It was unreasonable for Munyan to infer that whichever juvenile Munyan

claims responded as Munyan he claims he did was affirming – in response to “You know we got

him, right?” – that Bell was their companion. It is equally reasonable to infer that although they

were acknowledging that the police had captured someone, until Bell got out of the car, they

thought their companion was the person apprehended.

       44. To Officer Munyan, this juvenile implied that Tyree Bell was the fleeing suspect.

       Uncontroverted that Munyan so claims after the fact, but it was unreasonable for Munyan

to so conclude. If, in fact, the juvenile was implying that Bell was the fleeing suspect, the

juvenile could have been lying in an attempt to protect the fleeing suspect by saying it was Bell

who had fled.

       45. At 5:00 p.m., Sgt. Ortiz left the scene and did not return.

       Uncontroverted.

       46. Sgt. Ortiz did not return to the scene and did not go the Juvenile Justice Center.

       Uncontroverted.

       47. At 5:22 p.m., Officer Munyan reviewed his patrol car video again to further confirm

whether Tyree Bell fit the description of the fleeing suspect.

       Uncontroverted that the video log file shows that someone reviewed the patrol car video


                                                 14
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 21 of 109
twice at 5:22. However, the log file does not indicate how long the video was reviewed.

Plaintiff’s Exhibit 13, Feagans Deposition at 10:10-17; 11:22-12:6. There is no way to

determine from the log files how much of a video was viewed in each playback. Id. at 12:7-11.

There is no indication of how long any particular playback lasted. If there are five minutes

between playbacks, the log file does not indicate whether the playback lasted 4 minutes and 58

seconds or 15 seconds. Id. at 16:12-24. At least one of these playbacks lasted less than a

minute because the second playback started in the same minute as the first. Denied that Munyan

carefully reviewed the video with Bell side by side for direct comparison. See also, supra at

RDSF ¶ 38.

       48. At 5:22 p.m., the log file for Officer Neukirch’s patrol car video shows that the video

was played back two times.

       Uncontroverted, but see, supra, RDSF ¶¶ 38, 47.

       49. At 5:32 p.m., Officers Neukirch and Munyan, with Tyree Bell, left the original scene

at Marsh and 91st Terrace and went to the Juvenile Justice Center.

       Uncontroverted. See also, infra, at PSF ¶ 104.

       50. Tyree Bell’s calm demeanor during the 20-minute drive to the Juvenile Justice

Center indicated to Officer Neukirch that he had committed the offense at issue.

       Uncontroverted that Neukirch so attests after the fact; immaterial, however, as the arrest

had already been made.

       51. At some point, Officer Neukirch learned that Tyree Bell knew one of the two other

juveniles.

       Uncontroverted that Bell told Neukirch that he knew one of them from attending the

same school. Uncontroverted also that Adams has attested that he knew Bell from school but


                                               15
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 22 of 109
that they were not friends. See, infra, at PSF ¶ 103 (citing Plaintiff’s Exhibit 16 ¶ 4.)

       52. At 5:52 p.m., after arriving to the Juvenile Justice Center, Officer Neukirch reviewed

his patrol car video again.

       Uncontroverted that someone reviewed the patrol car video. Controverted that Neukirch

reviewed it in a meaningful way or that he viewed the video with Bell side-by-side to make a

direct comparison with the fleeing male.

       53. From 5:52 p.m. to 5:53 p.m., the log file for Officer Neukirch’s patrol car video

shows that the video was played back four times.

       Uncontroverted. However, the log file does not indicate how long the video was

reviewed. Plaintiff’s Exhibit 13, Feagans Deposition at 10:10-17; 11:22-12:6. There is no way

to determine from the log files how much of a video was viewed in each playback. Id. at 12:7-

11. There is no indication of how long any particular playback lasted. If there are five minutes

between playbacks, the log file does not indicate whether the playback lasted 4 minutes and 58

seconds or 15 seconds. Id. at 16:12-24. It is likely that at least two of these playbacks lasted

less than a minute because at both 17:52 and 17:53, the a second playback started in the same

minute as the first. Denied that Neukirch carefully reviewed the video with Bell side-by-side for

direct comparison. See also, supra at RDSF ¶ 38.

       54. Officers Munyan and Neukirch believed Tyree Bell was the fleeing suspect, because

they looked the same height, weight, body build, hair color, hair style, and hair length, and both

wore unstained white t-shirts and black and red shoes.

       Uncontroverted that Officers Munyan and Neukirch so state. However, disputed that

they looked the same height (5’10” versus 6’3”), weight and body build (no weight given and

“skinny” versus 155 pounds and athletic build); hair length (fleeing suspect had shoulder-length


                                                 16
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 23 of 109
dreads while Bell’s were collar-length); and, disputed that Munyan ever saw that the fleeing

male had black and red shoes. See, infra, PSF ¶¶ 18, 64.

       55. In addition to their similar physical characteristics, Officers Munyan and Neukirch

further believed that Tyree Bell was the fleeing suspect, because several officers reported to the

location, including canine officers and the police helicopter, and no other officer reported seeing

a suspect in the area who fit the description of fleeing suspect, other than Tyree Bell.

       Uncontroverted that they now attest that they so believed; disputed that Bell fit the

description had they carefully reviewed the video or paid attention to the differences instead of

the similarities they wanted to find; disputed that it was reasonable to reach such a belief given

that Bell did not match the description. Further, it was not reasonable to believe that just

because Bell was the only person seen, he was the fleeing male. The neighborhood and its

surrounding area had both residences and businesses. Officers were only looking for the suspect

from their vehicles. A reasonable officer would have considered that the fleeing suspect could

have entered a residence or hidden in the bushes of someone’s backyard and escaped detection.

       56. Tyree Bell was found about 7 minutes after Officer Munyan lost sight of him.

       Controverted. Munyan did not lose sight of Tyree Bell. He lost sight of the fleeing

suspect who was NOT Tyree Bell. Controverted that Bell was “found”. Admitted only that

Viesselman first saw Bell about 7 minutes and 55 seconds after Neukirch and Munyan left their

vehicles attempting to stop the three juveniles.

       57. Tyree Bell was found about 5-6 blocks from where Officer Munyan last saw him, if

running through backyards as Officer Munyan saw him do.

       Controverted. Munyan claims he last saw the fleeing suspect at 92nd Terrace and James

A. Reed Road (which do not intersect). That location is more than 5-6 blocks from where


                                                   17
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 24 of 109
Viesselman first saw Bell. Plaintiff’s Exhibit 5; Plaintiff’s Exhibit 10; see also, infra, at PSF ¶

16 (citing Defendants’ Exhibit T beginning at approximately 4:19:07).

       58. Tyree Bell was found north of the location where Officer Munyan last saw him.

       Controverted in that Bell was not “found.” Controverted in that Munyan was not sure

where the fleeing suspect went and misreported his own location as being at East 92nd Terrace

and James A. Reed Road which do not intersect. However, admitted that Bell was seen by

Viesselman walking along East 87th Street, just east of Manchester, which is north of where

Neukirch and Munyan encountered the three juveniles, including the fleeing male.

       59. After observing how fast the fleeing suspect ran from Officer Munyan when they

first pulled up to him in their patrol car, Officer Neukirch believed the fleeing suspect could have

easily run 5 to 6 blocks in 7 minutes.

       Uncontroverted that Officer Neukirch may have so thought, but no one knows the route

the fleeing suspect ultimately took or whether he was running the entire time because Munyan

never caught up with him. And, where Viesselman encountered Bell is more than 5 or 6 blocks.

Plaintiff’s Exhibit 5. In addition, Munyan has testified that the fleeing suspect did not run in a

direct line. Plaintiff’s Exhibit 3, Munyan Deposition at 9:11-20.

       60. Officer Munyan, who is able to run a 6½-minute mile without his gear on, was

unable to keep up with the fleeing suspect.

       Uncontroverted that Munyan was unable to keep up with the fleeing suspect;

uncontroverted that Munyan has attested that he is able to run a 6½-minute mile without wearing

his gear. Uncontroverted, however, that Munyan was wearing about 40 pounds of gear.

Plaintiff’s Exhibit 3, Munyan Deposition at 56:19-22. In addition, Munyan testified that he only

chased the fleeing suspect for four or five city blocks, back and forth and up and down, i.e., not


                                                 18
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 25 of 109
in a direct line, for about a minute. Id. at 56:16-18.

        61. Given how fast Officer Munyan saw the fleeing suspect ran, he expected him to be in

the area where Officer Viesselman found him in 7 minutes.

        Uncontroverted that Officer Munyan has attested that such was his expectation, but no

one knows the route the fleeing suspect ultimately took or whether he was running the entire

time because Munyan never caught up with and lost him. And, where Viesselman encountered

Bell is more than 5 or 6 blocks from where Munyan said he last saw the fleeing suspect, i.e., at

the non-existent intersection of 92nd Terrace and James A. Reed Road. Plaintiff’s Exhibit 5;

Plaintiff’s Exhibit 10. In addition, Munyan has testified that the fleeing suspect did not run in a

direct line. Plaintiff’s Exhibit 3, Munyan Deposition at 9:11-20.

        62. Officer Munyan did not observe whether there was a white stripe on the fleeing

suspect’s shorts, because he was initially focused on the gun in the fleeing suspect’s hand.

        Uncontroverted that Munyan may not have initially observed whether there was a white

stripe on the fleeing suspect’s shorts. Uncontroverted, however, that the fleeing subject’s shorts

did not have a white stripe on them. Plaintiff’s Exhibit 18, Screenshot from Defendants’ Exhibit

T showing all three juveniles, none of whom have stripes on their shorts; Defendants’ Exhibit T

at 4:18:00-4:18:08 (the officers had a side view of all three when they first turned the corner and

pointed the dash cam toward the juveniles). Also, given that Munyan chased the fleeing suspect

for four or five city blocks, back and forth and up and down, i.e., not in a direct line, for about a

minute (see, supra at RDSF ¶ 60), it is difficult to believe that if a stripe as large as the stripe on

Bell’s shorts had been on the fleeing suspect’s shorts, Munyan would not have seen it, especially

since he claims to have seen small areas of red on the fleeing suspect’s shoes, the kind of which

he could not identify when chasing the fleeing suspect. See, infra, at PSF ¶ 18.


                                                  19
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 26 of 109
       63. When Officer Munyan reviewed the patrol car video, he could not definitively

determine if there were white stripes on the fleeing suspect’s shorts.

       Uncontroverted that he so attests. However, had he looked more carefully at the video to

err on the side of caution rather than to “verify” his hasty “identification” of Bell, he could have

seen that there was no large white stripe on the fleeing suspect’s shorts that resembled the large

white stripe on Bell’s shorts. See, supra, at RDSF ¶ 62; infra, at PSF ¶¶ 66, 76. Notably,

Detective Mattivi was able to see that there was no white stripe on the fleeing suspect’s shorts.

Plaintiff’s Exhibit 19, Mattivi Report, Supplement 3, at 1 (suspect wore black or dark blue

shorts; Bell’s shorts appear different and to have a white colored pattern on the front/sides of the

shorts). Mattivi also noted that Bell was wearing short black socks whereas the fleeing suspect

“was observed to be wearing long grey colored socks that rode half way up his calves.” Id.

       64. Even if Tyree Bell’s shorts and socks appeared different from the fleeing suspect’s,

Officers Munyan and Neukirch would not have been persuaded that Tyree Bell was not the

suspect, because based on their law enforcement experience, fleeing suspects frequently wear

more than one pair of shorts, pants, or socks, and will shed clothing during a foot pursuit with

police to change their appearance to law enforcement.

       Uncontroverted that Munyan and Neukirch so claim after the fact. Uncontroverted that

this may have been their experience on occasion. However, disputed that it was reasonable

under the circumstances to believe that the fleeing suspect had done so on this occasion, i.e., that

one of three juvenile males who were showing off for neighborhood girls would have gone to the

trouble to wear two shirts, two pairs of shorts, and two sets of socks on a summer day when

temperatures were in the mid-to-upper 80s. While a criminal set on committing a crime might

go to the trouble to be ready to change his/her appearance it is hard to believe that much effort


                                                 20
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 27 of 109
would have gone into just out being a fool on a summer day. Plaintiff’s Exhibit 6; see also,

infra, at n. 5. Additionally, based on his review of the two videos that were commenced within

approximately eight minutes of each other, Mattivi concluded that Bell and the fleeing suspect

were different people because Bell’s black shorts had white on the front and sides while the

fleeing suspect’s shorts were solid black or blue (as earlier described by Munyan) and Bell’s

socks were black and short while the fleeing suspect’s were grey and extended halfway up his

calves, irrespective of whether, on other occasions, suspects had shed clothing during a foot

pursuit.

       65. After writing the arrest report that night, Officers Neukirch and Munyan had nothing

more to do with Tyree Bell’s arrest.

       Uncontroverted.

       66. Tyree Bell was arrested for a weapons violation, because Officer Munyan saw him

pull a firearm from his waistline and toss it over a fence.

       Controverted. Munyan did not see Tyree Bell pull a firearm from his waistline and toss it

over a fence. Uncontroverted that he saw someone else pull a firearm from his waistline and toss

it over a fence. Plaintiff’s Exhibit 19, Mattivi Report; and, e.g., compare Plaintiff’s Exhibit 18

(fleeing male has no stripes on shorts) with Plaintiff’s Exhibit 15 (Bell has white stripes on

shorts). Uncontroverted that no one asked or remembers asking or whether anyone asked the

other two juveniles who it was that pulled the firearm from his waistline and tossed it over the

fence or if they asked either of them if Bell was the person who had done so. Plaintiff’s Exhibit

3, Munyan Deposition at 88:10-15 (“that would be a job for a detective”; “we wouldn’t do that

without Mirandizing people in the field”); Plaintiff’s Exhibit 14, Neukirch Deposition at 78:10-

13 (does not remember if, when holding the other two juveniles, he asked them if they could


                                                 21
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 28 of 109
identify the plaintiff as being the one who ran with the gun); at 79:7-9 (does not remember if he

ever asked either of the two juveniles if they knew the plaintiff); Defendants’ Exhibit HH, Ortiz

Deposition at 50:20-24 (does not remember any officer asking either of the two juveniles or their

mothers whether or not they knew the plaintiff); at 51:6-10 (does not know whether either of

them could identify whether Bell had been the one who had fled and thrown the gun); at 51:14-

52:2 (does not believe anyone looked into whether either had been questioned and said, “I go to

school with that kid, he’s not the one that ran and threw the gun”); at 52:3-12 (does not know

whether either of the mothers or either of the two juveniles were asked if they knew the subject

seated in Viesselman’s car or could identify or name the person who had been with them, fled,

and thrown the gun).

       67. While at the scene, Officer Neukirch reported to Detective John Mattivi that he and

Officer Munyan saw a juvenile suspect flee from them with a gun, Officer Munyan chased him

on foot, lost sight of him, minutes later another officer found Tyree Bell who fit the description,

and Officer Munyan identified the [sic] Tyree Bell as the fleeing suspect.

       Uncontroverted that Neukirch provided that information to Mattivi, but controverted that

Bell was correctly identified as the fleeing suspect. See, e.g., inter alia, Plaintiff’s Exhibit 19,

Mattivi Report; Plaintiff’s Exhibit 16, Adams Declaration; Defendants’ Exhibit R, Miller

Declaration.

       68. He further reported to Detective Mattivi that he and Officer Munyan personally

identified Tyree Bell as the fleeing suspect, and after reviewing the patrol car video confirmed

that Tyree Bell was the fleeing suspect seen on patrol car video.

       Uncontroverted that Neukirch provided that information to Mattivi, but controverted that

the video confirmed that Bell was the fleeing suspect. See, e.g., inter alia, Plaintiff’s Exhibit 19,


                                                  22
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 29 of 109
Mattivi Report; Plaintiff’s Exhibit 16, Adams Declaration; Defendants’ Exhibit R, Miller

Declaration.

          69. Based on information he received from Officer Neukirch, Detective Mattivi told

Officer Neukirch to place Tyree Bell on a 24-hour investigative hold at the Juvenile Justice

Center.

          Uncontroverted.

          70. At the Juvenile Justice Center, Officers Munyan and Neukirch assured Detective

Mattivi again that they reviewed the patrol car video and identified Tyree Bell from their review

of it.

          Uncontroverted that Mattivi has attested that Munyan and Neukirch assured him again

that they had reviewed the patrol car video. Uncontroverted also that Mattivi did not ask

Munyan or Neukirch anything further about their supposed identification of Bell after

interviewing Bell. Plaintiff’s Exhibit 20, Mattivi Deposition at 41:14-42:7.

          71. On June 8, 2016, around 7:00 p.m., he [Bell] was interviewed by Detective John

Mattivi, while his mother was present and after he was Mirandized.

          Uncontroverted.

          72. That Tyree Bell denied any involvement in the crime was not surprising to Detective

Mattivi, because suspects lie about their involvement in crime all the time.

          Uncontroverted that Mattivi has so stated.

          73. That Tyree Bell’s mother supported his claims of innocence also was not surprising

to Detective Mattivi, because parents frequently do so.

          Uncontroverted that Mattivi has so stated.

          74. Because the arresting officers insisted Plaintiff was the suspect and Plaintiff insisted


                                                   23
          Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 30 of 109
he was not, Detective Mattivi believed that issues surrounding Plaintiff’s guilt or innocence

would be determined by DNA testing of the gun, not the patrol car video.

       Uncontroverted that Mattivi has so stated. However, when asked if the DNA results ever

came back, Mattivi testified in deposition that they “never got to the point to get the DNA back

because in that time frame, I had viewed the video.” He further testified that at the time of Bell’s

arrest, from the time of submission of the DNA samples until the time a report is provided could

be anywhere between six months and a year. Had Mattivi actually waited until the DNA results

came back, there is a possibility that Bell – being held on what, if he were an adult, would have

been a felony firearms charge – could have been held for six months to a year, especially since

Mattivi further testified that he “was not aware that [Bell] was still incarcerated until the day [he]

viewed the video well.” Plaintiff’s Exhibit 20, Mattivi Deposition at 27:16-28:22; see, infra, at

PSF ¶ 123.

       75. On June 9, 2016, at 1:15 p.m., the Juvenile Officer of Jackson County, Missouri filed

a petition with the Family Court Division, arising out of Tyree Bell’s June 8, 2016 arrest, that

alleged he carried a firearm in violation of Section 571.030 RSMo. and fled from officers in

violation of Section 575.150 RSMo.

       Uncontroverted.

       76. On June 10, 2016, Tyree Bell had a probable cause hearing before a judge pursuant

to Rule 127.08.

       Uncontroverted.

       77. Tyree Bell was represented by counsel at that hearing.

       Uncontroverted.

       78. As a result of that hearing, the judge ordered Tyree Bell be detained.


                                                 24
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 31 of 109
        Uncontroverted (although Defendants’ Exhibit D does not support the statement).

        79. On June 22, 2016, Tyree Bell had a second hearing.

        Uncontroverted.

        80. Tyree Bell was represented by counsel at the second hearing.

        Uncontroverted.

        81. As a result of the second hearing, the judge ordered Tyree Bell’s continued detention

and set a trial date for August 4, 2016.

        Uncontroverted.

        82. On June 29, 2016, Detective Mattivi watched the patrol car videos from Tyree Bell’s

June 8, 2016 arrest for the first time.

        Uncontroverted.

        83. After watching these videos, Detective Mattivi believed that Tyree Bell and the

fleeing suspect appeared to be two different people, because they had on different shorts and

different socks.

        Uncontroverted.

        84. Detective Mattivi got a second and third opinion (from his sergeant and the

prosecutor respectively) on the identity of the fleeing suspect on the patrol car video.

        Uncontroverted that Mattivi showed the video to the prosecutor and it is not disputed that

he also showed the video to his sergeant.

        85. Detective Mattivi immediately contacted Tyree Bell’s mother and told her Tyree Bell

would be released from detention.

        Uncontroverted.




                                                 25
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 32 of 109
                    PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS


Facts and other exculpatory evidence that was not investigated negated probable cause to
arrest Tyree Bell

       1. On June 8, 2016, Tyree Bell was misidentified as a fleeing suspect who was a juvenile

illegally in possession of a firearm, arrested without probable, and taken to juvenile detention

where he remained for twenty-one days. Defendant Officers Munyan and Neukirch and

Sergeant Ortiz failed to carefully examine and directly compare readily available video to Bell

and his clothing even though the video was feet away from Bell. See, infra, at PSF ¶ 212.

Officers, supervising sergeants, and a detective also ignored obvious exculpatory evidence that

was at hand which would have negated probable cause to arrest and detain him. As this table

summarizes, there were fourteen obvious evidentiary reasons immediately evident at the scene

that should have negated probable cause for any prudent officer:

            Claimed or Suspicious                                      Actual
 The fleeing suspect was said to be wearing        Bell’s shorts were mostly black, not blue.
 blue shorts. See, infra, at PSF ¶ 12              See, Plaintiff’s Exhibit 15
 Munyan did not describe the fleeing suspect’s     Bell’s black shorts had prominent white
 shorts as having stripes. See, infra, at PSF ¶    stripes down the sides and at the bottom of
 18.                                               the pant legs in front; when repeating
                                                   Viesselman’s description, the dispatcher’s
                                                   inflection and makes “white stripes” a
                                                   question, Viesselman affirms his description.
                                                   When Bell removed from Viesselman’s car to
                                                   be photographed, and again when removed to
                                                   be ushered to the Neukirch/Munyan patrol
                                                   car, the white stripes on his shorts are plainly
                                                   visible. See, Plaintiff’s Exhibit 15; see also,
                                                   infra, at PSF ¶¶ 28, 102.




                                                  26
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 33 of 109
           Claimed or Suspicious                                       Actual
Munyan claims not to be able to discern that       Difficult to believe that if a stripe as large as
fleeing suspect’s shorts do not have white         the stripe on Bell’s shorts had been on the
stripes on them. See, supra, at DSF ¶ 63.          fleeing suspect’s shorts, Munyan would not
                                                   have seen it, especially since he claims to
                                                   have seen small areas of red on the fleeing
                                                   suspect’s shoes, the kind of which he could
                                                   not identify when chasing the fleeing suspect.
                                                   See, supra, RDSF ¶¶ 62, 63.
The fleeing suspect was described by               Bell is – and told Officer Viesselman that he
Munyan as being 5’10”. See, infra, at PSF ¶        was – 6’3”. See, infra at PSF ¶ 38.
18.
The fleeing suspect was described by               Bell’s dreads do not reach his shoulders. See,
Munyan as having shoulder-length                   Plaintiff’s Exhibit 15; see also, Plaintiff’s
dreadlocks (“dreads”). See, infra, at PSF ¶        Exhibit 8 at 2 (“short hair/collar
18.                                                length/dreadlocks”).
The fleeing suspect was described by               Bell weighed 155 and has more of an athletic
Munyan as “skinny”. See, infra, at PSF ¶ 18.       build; he does not appear to be “skinny”. See,
                                                   infra, at PSF ¶ 38.
The fleeing suspect would again run (as he         When he saw Viesselman’s patrol vehicle,
had initially) if he saw a police vehicle. See,    Bell “walked right past me and never looked
infra, at PSF ¶ 7 (citing Defendants’ Exhibit      back.” See, infra, at PSF ¶ 93. See also,
T at 4:18:00-4:18:06). Also suggested by           infra at PSF ¶ 84 (“. . . he was just walking
Munyan’s suggestion that a pedestrian check        down the street; so he didn’t try to hide.”).
might prompt Bell to run. See, infra, at PSF ¶
26.
Munyan suggests that Viesselman perform a          Viesselman does a pedestrian check and Bell
pedestrian check to see if Bell would run.         does not run and is compliant. See, infra, at
See, infra, at PSF ¶ 26.                           PSF ¶ 30.
Munyan reported that the fleeing suspect           Bell had on shoes; they were on “pretty
removed his shoes when Munyan was                  good.” See, infra, at PSF ¶ 36.
chasing him. See, infra, at PSF ¶ 18.




                                                  27
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 34 of 109
           Claimed or Suspicious                                         Actual
Fleeing suspect last seen running after              When Viesselman sees Bell about a mile
Munyan had chased the fleeing suspect for            away from the start of the foot chase, Bell is
four or five city blocks, back and forth and up      calmly walking on East 87th Street, talking
and down, i.e., not in a direct line, for about a    on his cell phone. See, infra, at PSF ¶ 24.
minute and to get to East 87th and
Manchester in seven minutes, as Munyan and
Neukirch believed he could, he would have
had to have run the distance. See, supra, at
RDSF ¶ 60.
Moran asked about Bell’s breathing,                  Viesselman initially reports Bell was
expecting that after a run of about a mile in        “breathing normal”, but while he later seems
mid-eighty degree heat, the fleeing suspect          to soften this in support of Munyan’s
would be breathing hard. See, infra, at PSF ¶        misidentification, he still admits Bell does not
33; n. 5; Plaintiff’s Exhibit 6.                     look out of breath: “When you’re like how’s
                                                     he breathing and I was – well, when I first
                                                     walked up there, pulled up to him and he
                                                     walked past me I was like he was sweating
                                                     pretty good and he looked like he was
                                                     breathing but it wasn’t like I’d look after a
                                                     foot chase.” See, infra, at PSF ¶ 33; n. 5;
                                                     PSF ¶ 84.
Moran asked about Bell’s sweating,                   Viesselman initially reports that Bell was a
expecting that after a run of about a mile in        “little sweaty” but while he later seems to
mid-eighty degree heat, the fleeing suspect          soften this in support of Munyan’s
would be sweating. See, infra, at PSF ¶ 33; n.       misidentification, but still admits Bell does
5; Plaintiff’s Exhibit 6                             not look as sweaty as he would after a run
                                                     saying, “When you’re like how’s he breathing
                                                     and I was – well, when I first walked up
                                                     there, pulled up to him and he walked past me
                                                     I was like he was sweating pretty good and he
                                                     looked like he was breathing but it wasn’t like
                                                     I’d look after a foot chase.” See, infra, at
                                                     PSF ¶ 33; n. 5; PSF ¶ 84.
Munyan claims to have seen red on fleeing            Unlikely that red was seen on shoes of fleeing
suspect’s shoes but not until after seeing           suspect given how small it was and Munyan’s
Bell’s shoes. See, infra, at PSF ¶ 64.               earlier radio transmission that he could not
                                                     see what kind of shoes they were. See, infra,
                                                     at PSF ¶ 18; PSF ¶ 64.




                                                    28
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 35 of 109
             Claimed or Suspicious                                      Actual
 The fleeing suspect had a street name of          A street name of “Jay” is not consistent with
 “Jay”. See, infra, at PSF ¶ 86.                   Bell’s given name, Tyree Dibrell. See,
                                                   Plaintiff’s Exhibit 24, Bell Deposition at 3:5-
                                                   12.

       2. In addition, Defendant Officers Munyan and Neukirch, Sergeant Ortiz, and Detective

Mattivi failed to investigate leads and did not conduct a thorough investigation, and, as

supervisor (Ortiz) and lead investigating detective (Mattivi), did not question or raise issues with

Munyan and Neukirch in that:

       a. Munyan took only seconds to make the eye witness show-up identification of Bell, but

Sgt. Ortiz does not question him about it, nor does Mattivi. See, infra, at PSF ¶¶ 47-49, 116,

214.

       b. Munyan’s video review was to “verify” an identification he had already made and it

could not have been careful or thorough since he did not compare the white stripes on Bell (that

he had both seen himself and been radioed about by Viesselman. See, infra, at PSF ¶¶ 66, 76,

147.

       c. Munyan, Neukirch, and Ortiz had not been trained about or were even aware of how

eye witness issues could have adversely affected the false identification of Bell. See, infra, at

PSF ¶¶ 152, 177, 186, 187, 194, 198-202, 213, 214.

       d. Mattivi was aware, but he still did not take that training into account. See, infra, at

PSF ¶ 215.

       e. The two other minor males were present when Bell was brought to 91st Terrace and

Marsh by Viesselman but were not questioned about the identification, even though they were

questioned about scores of other matters. See, supra, at RDSF ¶ 43; infra, at PSF ¶¶ 86, 104,



                                                 29
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 36 of 109
126, 134; Plaintiff’s Exhibit 16.

       f. Likewise, even the mothers of the two other minor males came to where the minors

were being detained and officers could have asked them for permission to inquire of the two

minors about whether Bell was their companion with the gun who fled, they did not do so nor

did they ask the mothers themselves if they knew whether Bell had been with their sons. See,

infra, at PSF ¶¶ 155, 156.

       g. Calling Party Miller was three houses away but was not brought to the scene, nor was

Bell taken to his house, to confirm whether Bell was the person he saw with the gun. See, infra,

at PSF ¶ 104, 134, 138; Defendants’ Exhibit R.

       h. Sgt. Ortiz does not question Munyan and Neukirch about the identification or raise

issues about the other factual anomalies. See, infra, at PSF ¶ 147.

       i. Even though the Neukirch/Munyan vehicle was there before Mattivi interviewed Bell

and he could have looked at it on the evening of Bell’s arrest, as Bell and his mother implored

him to do, Mattivi did not review the Neukirch/Munyan dash cam video until June 29, 21 days

after Bell was taken into custody. No one looked at Viesselman’s dash cam video until Mattivi

looked at it on June 29. See, infra, at PSF ¶ 115, 120, 122, 124, 215.

On June 8, 2016, as Tyree Bell is walking home from his cousin’s house, several blocks away
Trorant Miller calls 911, officers respond, one suspect runs and tosses a gun, and a foot chase
ensues

       3. Sixty-year-old Trorant Miller was outside his home at 9112 Marsh Avenue in Kansas

City, Missouri, on June 8, 2016 when he saw three young African-American males on the porch

two houses to the north talking to some young women. One of the males had a gun.

Defendants’ Exhibit R, Miller Declaration at ¶¶ 1, 2.




                                                 30
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 37 of 109
       4. At about 4:10 p.m., Officers Jon Munyan and Peter Neukirch respond.4 See, RDSF ¶

3.

       5. At about 4:13:10, Munyan calls the Calling Party – Miller – on his cell phone en route

after being dispatched. Defendants’ Exhibit T at 4:13:10.

       6. As the officers enter the area and approach 91st Terrace and Marsh, they see three

young African-American males who see the officers arrive. Defendants’ Exhibit T at 4:17:51-

55.

       7. Neukirch hits a short siren and the males look back. The officers start to exit their

vehicle and one of the officers says, “Come’ere.” Meanwhile, all three males start to walk, but

then one runs, dark shorts showing. Defendants’ Exhibit T at 4:18:00-4:18:06.

       8. Munyan, not initially seen on the video, yells, “Drop the gun, drop it. Drop that!” and

chases after the fleeing male, almost entirely from behind, as the fleeing male reaches to his

waist line. Defendants’ Exhibit T at 4:18:06-4:18:08.

       9. At about 4:18:08 or 4:18:09, the fleeing male tosses the gun over the fence and at

about 4:18:10, disappears around a corner of the wood fence. Munyan appears in frame at about

4:18:14 and rounds the corner at about 4:18:15 – some five seconds after the fleeing male and

some distance – perhaps 40-45 yards – behind. Defendants’ Exhibit T at 4:18:08-16.

       10. As Munyan rounds the end of the wood fence, five seconds behind the subject, he

begins shouting, “I’ve got a party running, he’s armed with a gun, black male, black t-shirt.

Running southbound.” Defendants’ Exhibit C, Dispatch Radio, Track02.cda beginning at about


       4
        Radio number 563 was assigned to Defendants Neukirch and Munyan. Officer
Viesselman was assigned radio number 538. Plaintiff’s Exhibit 3, Munyan Deposition Excerpts,
at 20:2-14. Sergeant Moran was assigned radio number 530. Plaintiff’s Exhibit 4, Moran
Deposition Excerpts at 7:4-11. Sergeant Ortiz was assigned radio number 560. Defendants’
Exhibit D at 2, 4, 10.

                                                31
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 38 of 109
2:03 into the recording; Defendants’ Exhibit D, Dispatch Transcript at 2; Defendants’ Exhibit T

beginning at approximately 4:18:12. Munyan’s description does not refer to the fleeing male’s

shoes.

         11. Munyan’s description is known as a “BOLO” (Be on the Lookout) which is a “flash”

description of a suspect’s physical and/or vehicle information and it is issued so other officers

from all jurisdictions are searching for the suspect even while the issuing officer continues to

investigate and obtain information at the crime scene. The information contained in a BOLO

would include:

         a.   The type of crime, location of the crime, and time of occurrence;
         b.   The number of suspects involved;
         c.   If the suspect/s is/are armed and the type of weapon; and,
         d.   Physical descriptors of the suspects – given top to bottom and inside to out format.

There is a format for physical descriptors:

         a.   Race and gender;
         b.   Age;
         c.   Height and Weight;
         d.   Hair color, length, and type or style;
         e.   Eye color;
         f.   Facial hair and type;
         g.   Clothing description;
         h.   Scars, marks, tattoos and/or deformities.

Officers are trained to follow that order. Plaintiff’s Exhibit 1 (Excerpt, Hoffecker Deposition

Exhibit 1, page 3.); Plaintiff’s Exhibit 2, Hoffecker Deposition at 22:21-24:18.

         12. The dispatcher quickly repeats, “563’s in a foot chase. 9112 Marsh. Black male

wearing all black, armed with a gun, running southbound. Any cars in the area?” Defendants’

Exhibit T beginning at approximately 4:18:20.

         13. At approximately 4:18:30, Neukirch advises that he has “the other two in custody on

the ground.” Defendants’ Exhibit T.


                                                   32
         Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 39 of 109
       14. Out of sight, Munyan radios, “James A. Reed. Running through the backyards.

Black male. Dreads. Blue shorts.” Defendants’ Exhibit T beginning at 4:18:35. The dispatcher

responds, “Copy. 91 and James A. Reed. Black male, dreads, blue shorts.” She adds, “armed

with a gun. Still running southbound.” Id. beginning at 4:18:43.

       15. Munyan then advises, “Okay, we’re gonna be westbound 92nd Terrace,” and the

dispatcher relates, “92nd Terrace and James A. Reed. Westbound.” Defendants’ Exhibit T

beginning at approximately 4:18:50.

       16. Several seconds later, Munyan advises, “I need some more cars. Westbound 92nd

Terrace. I’m not sure where he went.” Defendants’ Exhibit T beginning at approximately

4:19:07. The dispatcher affirms that she is getting cars en route and was still holding the air.

       17. At about 4:19:17, Officer Christopher Viesselman advises that he is responding.

Defendants’ Exhibit T beginning at approximately 4:19:17.

       18. At approximately 4:19:29, the dispatcher inquires, “563, where are you at now?” At

about 4:19:35, Munyan responds, 92nd Terrace and James A. Reed, westbound still. I don’t

know where he went. Juvenile Black male, 17-18, about 5’10”, skinny, blue shorts, white tee

shirt, shoulder-length dreads. He was taking his shoes off. I’m not sure what kind of shoes he

had.” Defendants’ Exhibit T beginning at approximately 4:19:29 (emphasis added); see also,

infra, at PSF ¶ 38 (Bell tells Viesselman that he is 6’3”, 155 lbs.). James A. Reed Road and

92nd Terrace do not intersect. Plaintiff’s Exhibit 10.

       19. The dispatcher repeats Munyan’s description: “Copy. Party last seen at 92nd Terrace

and James A. Reed westbound. It’s gonna be a Black male, juvenile, 17-18 years of age,

approximately 5’10”, slim build, Black male, dreads, white shirt, blue shorts, no shoes, and still

holding the air.” Defendants’ Exhibit T beginning at approximately 4:19:54.


                                                 33
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 40 of 109
       20. Sergeant Jason Moran advises that he is en route. Defendants’ Exhibit T at

approximately 4:20:08.

       21. Moments later, Munyan radios to Neukirch, “Pete, he tossed you at least one gun

over there by you in the backyard.” Neukirch responds that he heard something hit the fence and

that he has the other two males on the ground in handcuffs. Defendants’ Exhibit T beginning at

approximately 4:20:12.

       22. Miller, the Calling Party, drives slowly by Neukirch’s location, calling the two

detained minors “nig**rs” and saying something, pointing at them, threatening to kill them, and

declaring that he isn’t “playing with” them. Defendants’ Exhibit T at 4:21:01.

Viesselman sees Bell, stops him, and detains him until Munyan arrives despite emerging
differences between Bell and the description of the fleeing male and lack of indicia that Bell
has been running

       23. A few minutes later, Officer Viesselman was driving eastbound, east of Manchester

on 87th Street when he saw Tyree Bell. Defendants’ Exhibit Z, Viesselman Video, beginning at

approximately 4:25:55; Defendants’ Exhibit Y, Viesselman Affidavit, at ¶ 6. This was just about

7 minutes and 55 seconds after Neukirch and Munyan first exited their vehicle and contacted the

three males. See, supra at PSF ¶ 7.

       24. Viesselman slows his vehicle as he approaches Bell walking westbound toward him.

Defendants’ Exhibit Z beginning at approximately 4:25:59. Bell is talking on his cell phone and

as Bell and the car approach each other, there is white clearly visible on his shorts. Id. beginning

at approximately 4:26:05.

       25. As he gets closer to Bell, and the obviously visible white stripes, Viesselman radios

to Munyan. Defendants’ Exhibit Z beginning at 4:26:10. Bell terminates his phone call as he

continues to walk past the passenger side of Viesselman’s vehicle and out of frame. Viesselman


                                                34
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 41 of 109
repeats the call at 4:26:23.

       26. At approximately 4:26:42, Viesselman radios, “Hey, Munyan, are you sure you got

his shoes taken off? I gotta a younger black male with uh braids, or dreads, ah, 8-7 approaching

Blue Ridge, white shirt, with black and white shorts.” Munyan responds, “It’s probably worth a

ped check. He was taking them off as I was running. But I didn’t see him toss them. And I

can’t find any shoes. So, he might have held them and put them back on. I don’t know. Ped

check him and see if he runs.” Defendants’ Exhibit Z beginning at 4:26:42.

       27. As Munyan talks, Viesselman begins to back up his vehicle. Defendants’ Exhibit Z

beginning at 4:27:00, ending at approximately 4:27:18-19. As he backs the vehicle, Viesselman

acknowledges Munyan, saying, “Copy. 538. Copy. Ped check.”

       28. Meanwhile, the dispatcher repeats Viesselman’s description to confirm it, saying,

“East on 87th and Blue Ridge. Black male, braids, white shirt, black and white shorts?”

Viesselman responds, “Affirmative”. Defendants’ Exhibit Z beginning at 4:27:14-15.

       29. Seconds later, Sergeant Moran states that he has found a “tossed black high pointe.

.45 caliber.” Defendants’ Exhibit Z beginning at approximately 4:27:27-28; Defendants Exhibit

D at 5; Defendants’ Exhibit W5 beginning at approximately 4:27: 27.

       30. Meanwhile, beginning at approximately 4:27:19, Viesselman exits his vehicle,

saying to Bell, “Come’ere, bud. Put your phone on the hood for a second. You got any guns or

anything on you?” Bell does not run, but instead, complies as he answers, “No.” Viesselman

frisks Bell and asks if he has any identification with him. When Bell shakes his head no,

Viesselman says, “No?” and then asks Bell for his name, his birthday, and from where he was



       5
       Defendants’ Exhibit W is the first, chronologically, of three Moran videos. It ends at
approximately 4:40:59 p.m.

                                               35
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 42 of 109
coming. Bell replies that he was coming from his cousin’s and Viesselman presses for a more

precise location. Defendants’ Exhibit Z at approximately 4:27:19-4:28:0

       31. When Bell answers, “Down the street,” at approximately 4:28:03, Viesselman

concludes that he needs to detain Bell. He takes Bell’s phone and handcuffs him. Viesselman

asks for “the actual place where your cousin’s house is,” and adds, “give me an intersection.”

Bell at first says he forgot the street name, but then adds, that his cousin’s house was off of Lane.

Defendants’ Exhibit Z at 4:28:03-4:28:23.

       32. A few seconds pass and then Bell asks why he is being detained. Viesselman tells

him he was being detained because he matched the description of a party who was in a foot

chase with an officer “that was carrying a gun.” He continued, “So as long as I can verify that

it’s not you with him, then I’m gonna cut you loose and you’re gonna be gone. Okay? You’ll be

gone here in just a second.” Defendants’ Exhibit Z beginning at 4:29:06-4:29:23.

       33. Viesselman contacts the dispatcher to give Bell’s name and birth date. Seconds later,

Sergeant Moran asks, “Hey, Viesselman, how’s his breathing and sweating?” Viesselman

responds, “A little sweaty. He’s breathing normal though.”6 At approximately 4:30:16, Munyan

interjects, “Hey, I’ll be able to recognize him if I can get down to you.” Viesselman

acknowledges and reiterates his location and then Munyan says, “Hang tight. I’m out with

canine right now.” Defendants’ Exhibit Z beginning at 4:29:49.

       34. Munyan asks for confirmation as to who found the gun and Sergeant Ortiz asks

Munyan if he wants Ortiz to pick him up and take him to Viesselman’s location to see if the



       6
        Viesselman was also visibly “a little sweaty.” Defendants’ Exhibit Z at 4:27:33-39
(showing perspiration on his right forearm); Plaintiff’s Exhibit 6, Weather Data for June 8, 2016,
showing temperature at 3:54 p.m. was 87 degrees and at 4:54 p.m. was 86 degrees. Viesselman
later comments, “It’s a warm one out here.” Defendants’ Exhibit Z beginning at 4:37:13.

                                                 36
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 43 of 109
person Viesselman has detained is the fleeing suspect. Defendants’ Exhibit Z beginning at

approximately 4:30:54; Defendants’ Exhibit D at page 7.

       35. While they wait for Munyan, Viesselman continues to ask questions of Bell.

Defendants’ Exhibit Z beginning at approximately 4:30:42. “You got your social?”; “You ever

been stopped by the police before?”; “Yeah? For what?” Bell explains it had happened two

years earlier and, although his soft-spoken response is unclear, it had something to do with riding

his bicycle.

       36. Viesselman looks down and then asks Bell, “How do you not lose your shoes?

Those look real loose.” Defendants’ Exhibit Z beginning at 4:31:40. Bell’s reply is muffled,

and then Viesselman responds, nodding, “They on there pretty good?” Defendants’ Exhibit Z at

4:31:43.

       37. Viesselman continues, “You understand why I gotcha standin’ here?” and Bell

affirms that he does. Defendants’ Exhibit Z beginning at approximately 4:31:56.

       38. Viesselman then asks, “How tall are you, Tyree?” and Bell replies, “6-3.”

Viesselman then asks, “6-3? You ah tall boy. You play basketball?” Bell gives an affirmative

response. Defendants’ Exhibit Z beginning at approximately 4:32:16. Viesselman next asks,

“How much you weigh?” Bell response is muffled, but he can be heard saying “hundred” and

“five”. Viesselman, who is taking notes of what is being said, later enters in his report that Bell

is 6’3” and 155 pounds. Defendants’ Exhibit Z beginning at 4:32:23; Plaintiff’s Exhibit 7,

Viesselman Report. This is in contrast to the description of the fleeing subject as being 5’10”

and skinny. Neukirch later wrote that Bell was 6’0” and 150 pounds. Plaintiff’s Exhibit 8,

Neukirch Incident Report at 2. Bell, 5” taller than the description of the fleeing suspect and with

a build that is better described as “athletic” than “skinny”, did not match the “5’10”, skinny”


                                                37
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 44 of 109
description. Plaintiff’s Exhibit 15, Photograph of Bell.

       39. Viesselman continues asking Bell for information, gathering his address, phone

number, his mother’s name, address, phone number, age, indicating that he was collecting her

information in case they needed to get in touch with her. Defendants’ Exhibit Z beginning at

approximately 4:32:29.

       40. But Viesselman continued, “I don’t imagine we will. “You don’t seem like you’re

really out of breath after a foot chase or anything so I don’t imagine it’s you but you match what

he’s wearing so that’s why I gotta stop you until we check, OK? And you’re the right age, too,

he was a juvenile.” Defendants’ Exhibit Z beginning at 4:34:20 (emphasis added).

       41. As the exchange between Bell and Viesselman continues, Neukirch calls in the

names of the two parties he has detained at the original scene, and Sergeant Moran calls in

information on the .45 caliber Hi-Point pistol. There was no record on either of the parties or the

gun. Defendants’ Exhibit Z beginning at approximately 4:33:19; Defendants’ Exhibit D at pages

8-9 (with dispatcher citing times between 1632 and 1635 (4:32 - 4:35 p.m.); Defendants’ Exhibit

W beginning at approximately 4:34:59.

       42. As Viesselman and Bell wait on 87th Street, Viesselman continues to ask questions

of Bell. Defendants’ Exhibit Z, beginning at 4:37:18 and continuing intermittently.

       43. At about 4:39:10, Ortiz radios to Viesselman asking for his location, indicating that

Munyan is on his way “over there” and Viesselman tells him about a block east of 87th and Blue

Ridge. Defendants’ Exhibit Z beginning at approximately 4:39:10.

       44. Viesselman tells Bell, “It sounds like they’re on their way here, so we should be

done here pretty quick.” Defendants’ Exhibit Z, beginning at approximately 4:39:39.

Viesselman continues to look in both directions for Munyan.


                                                38
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 45 of 109
Munyan arrives and misidentifies Bell as the fleeing suspect in seconds while thirty feet away

       45. At about 4:41:00, Viesselman’s video shows an unmarked, black or dark blue pickup

truck approaching, just as it crosses with a USPS vehicle. It is Sergeant Ortiz’ vehicle, but

Munyan is driving it, alone. Defendants’ Exhibit Z at 4:41:00; Plaintiff’s Exhibit 3, Munyan

Deposition at 24:6-12.

       46. Viesselman notices Munyan as Munyan pulls over and parks at the side of the street

road on the opposite side from where Viesselman is parked, about 10 yards, i.e., 30 feet away

from where Viesselman and Bell are standing. Defendants’ Exhibit Z at 4:41:04; Plaintiff’s

Exhibit 3, Munyan Deposition at 24:22-25; 28:25-29:9; 30:6-12 (Munyan probably pulled his

vehicle as far off the road as he could to be out of the way); 30:22-31:11 (that was when Munyan

believed he recognized Bell as the fleeing suspect who had thrown the gun).

       47. At approximately 4:41:05-:06, Viesselman is turning his body farther to the left,

looking over his left shoulder. At 4:41:07, a faint voice – Munyan’s – is barely heard saying,

“It’s him” or “That’s him”, and at between 4:41:07 and :08, Viesselman nods affirmatively,

acknowledging Munyan. At about the same time, noise from a vehicle is heard. The noise could

be Munyan either putting the vehicle in park or exiting it. Defendants’ Exhibit Z beginning at

4:41:04; Plaintiff’s Exhibit 3, Munyan Deposition at 28:3-12.

       48. Thus, Munyan, although he claims to have recognized Bell as he was approaching in

his vehicle, which is disputed inasmuch as he had to have been paying at least some attention to

driving, nevertheless maintains that between 4:41:04 and 4:41:07 – about three seconds – from a

distance of about thirty feet, he recognized Bell. Plaintiff’s Exhibit 3, Munyan Deposition at

30:22-31:11; see, supra at PSF ¶¶ 46, 47.

       49. Bell is then heard asking, “It’s me?” and Viesselman responds, “That’s what he


                                                39
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 46 of 109
said.”   Defendants’ Exhibit Z beginning at 4:41:09.

         50. Meanwhile, Sergeant Moran had made his way to Viesselman and Bell’s location.

Moran’s dash camera video shows that at about 4:41:10-11, he turns east onto 87th Street from

Blue Ridge Boulevard and at that point, his video captures the flashing lights on Viesselman’s

SUV. Plaintiff’s Exhibit 9, Second Moran Video beginning at approximately 4:41:10.

         51. Moran testified in deposition that he went to the location of Viesselman’s pedestrian

check of Bell. Plaintiff’s Exhibit 4, Moran Deposition at 20:15-21:8. Moran does not recall

seeing Ortiz’ vehicle at that location when he arrived, but testified that he had reviewed his

COBAN video and he remembered seeing Ortiz’ vehicle on the recording. Id. at 21:18. Moran

further testified that he believed that when he approached Viesselman and Bell, Munyan had

come within close proximity and said something along the lines of, “yeah, that’s him,” and that

he was present, standing next to the passenger side of Viesselman’s vehicle when that was said.

Id. at 22:3-25. The time stamp on Moran’s video indicates that he could not have heard Munyan

so state because he did not turn onto 87th Street until 4:41:10 and Viesselman’s video had

captured Munyan at 4:41:07 saying, “It’s him” or “That’s him”, and at between 4:41:07 and :08,

Viesselman nods affirmatively, acknowledging Munyan.

         52. An SUV turns onto 87th in front of Moran, but as soon as it clears the oncoming lane

and gets in the same lane as Moran, the pickup truck driven by Munyan can be seen. It is fully

visible from 4:41:13 as Moran approaches. Plaintiff’s Exhibit 9 beginning at approximately

4:41:13.

         53. Munyan radios, “We have our party down here on 87th” as Viesselman turns Bell

around, saying, “Turn around, I’m going to lock these handcuffs; they’re going to be tighter on

you.” Defendants’ Exhibit Z beginning at 4:41:13. The canine units and helicopter unit are


                                                40
         Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 47 of 109
advised that “they located the running party.” Defendants’ Exhibit D at 10-11.

       54. As shown in Moran’s dash cam video, Viesselman’s vehicle is parked on the south

side of 87th street and is just east of the intersection of 87th and Manchester. The truck Munyan

was driving can be seen parked on the north side of 87th Street as Moran approaches. Moran’s

vehicle comes to a complete stop on the west side of the intersection of 87th and Manchester and

the tail end of the truck Munyan was driving can be seen parked off of the road surface on the

north side of 87th street. Plaintiff’s Exhibit 9, beginning at 4:41:15 and continuing to 4:41:29.

       55. At about 4:41:35, Moran comes into view walking toward Viesselman’s vehicle, but

with his head at first turned slightly toward Munyan then toward the direction he is walking. He

reaches the front of Viesselman’s SUV at about 4:41:48. Plaintiff’s Exhibit 9 beginning at

approximately 4:41:35.

       56. Bell asks if he can call his mother and Viesselman says, “Not yet.” Defendants’

Exhibit Z beginning at 4:41:40.

       57. At approximately 4:41:54, Bell turns to his left and seems to ask something of Moran

but neither his question nor Moran’s response is clearly heard on Viesselman’s video.

Defendants’ Exhibit Z beginning at approximately 4:41:54.

       58. At about 4:42:00, Viesselman asks for a paddy wagon to be sent to their location.

Still off-camera, Munyan shouts at Bell, “You were about to get yourself shot.” Defendants’

Exhibit Z beginning at 4:42:01; Plaintiff’s Exhibit 3, Munyan Deposition at 34:10-14. At about

4:42:01, on Moran’s video, Munyan is seen at the edge of the frame getting out of the truck. He

waits for a vehicle to pass then crosses to Viesselman’s vehicle. Plaintiff’s Exhibit 9 beginning

at approximately 4:42:00.

       59. At about 4:42:10, someone starts to say something about taking Bell to the original


                                                41
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 48 of 109
scene as Munyan comes into view of Viesselman’s dash camera approximately 2 to 3 seconds

later. Defendants’ Exhibit Z beginning at approximately 4:42:9-10.

       60. Viesselman leads Bell out of view of his dash camera where Moran again searches

him. Defendants’ Exhibit Z beginning at 4:42:15; Plaintiff’s Exhibit 4, Moran Deposition at

20:6-11; 20:21-21:3; 25:24-26:3. Viesselman can be seen on Moran’s video coming around the

right front of his vehicle at about 4:42:14. He brings Bell around the corner of the vehicle and

Moran meets him, taking Bell. Moran appears to check the handcuffs, then searches Bell.

Plaintiff’s Exhibit 9 beginning at approximately 4:42:14.

       61. After handing Bell to Moran, Viesselman crosses in front of his vehicle where

Munyan is walking. As he does so, Munyan tells him, “Good job,” and Viesselman responds

saying, “Good job, you!” Defendants’ Exhibit Z beginning at approximately 4:42:19.

       62. In response to an unintelligible comment from the dispatcher related to the request

for a paddy wagon, Viesselman responds, “I think we’re gonna take him back over to his other

friends.” Defendants’ Exhibit Z beginning at 4:42:30.

       63. At approximately 4:42:40, Moran’s dash camera also begins to record audio.

       64. At about 4:42:43-44, Munyan claims, “I noticed the red on his shoes when he was

running and started to take them off . . ..” Viesselman responds, “That’s why I was asking if he

took them off ‘cause I knew you’d said that.” Munyan replies, “He’d taken them off . . ..”

Defendants’ Exhibit Z beginning at approximately 4:42:42. This is the first time Munyan

mentions noticing red on the fleeing male’s shoes, i.e., it is not until he sees Bell’s shoes that he

utters the word “red” in connection with the fleeing suspect. In fact, he had earlier said, “I’m not

sure what kind of shoes he had.” Defendants’ Exhibit T beginning at approximately 4:19:29

(emphasis added).


                                                 42
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 49 of 109
       65. By 4:42:51, Moran has completed searching Bell and turns Bell toward the SUV.

Bell appears to start to lose his balance, stepping from the street over the curb into the grass, then

hops as he regains his balance and returns both feet to the street. Even though he continues to

stand there, Munyan – seemingly irritated – asks, “Why you movin’? No one told you to move.”

When Bell starts to explain, Munyan cuts him off saying, “I don’t care what you were trying to

do.” Moran and Viesselman move Bell around the door of the SUV to put him inside.

Plaintiff’s Exhibit 9 beginning at approximately 4:42:51.

       66. At about 4:43:02, Munyan says, “I’m ah going to go [unintelligible] on our video and

. . . I’ll double-verify it.” Plaintiff’s Exhibit 9 beginning at approximately 4:43:02; see also,

Defendants’ Exhibit Z beginning at approximately 4:43:02.

       67. Bell is placed in the front passenger side seat of Viesselman’s SUV at approximately

4:43:06. Plaintiff’s Exhibit 11, Second Viesselman Video7, beginning at approximately 4:43:06.

       68. At about 4:43:10, Viesselman asks Munyan, “So, do you want me to go to 91 and

James A. Reed?” Munyan’s response is inaudible, but Viesselman says, “Okay.” Plaintiff’s

Exhibit 9 beginning at approximately 4:43:10.

       69. At about 4:43:12, Munyan crosses the street to the truck and Moran starts back to his

vehicle. Plaintiff’s Exhibit 9, beginning at approximately 4:43:12. Meanwhile, Viesselman

begins preparing to leave East 87th Street and Manchester.

       70. As Viesselman is preparing to leave, Bell calls out, “My phone!” and Viesselman

responds, “Gotcha,” and returns to the front of the SUV to retrieve it. He then adds, “Tyree, I

put it in a brown paper bag; it’s gonna go in the back seat, okay?” Defendants’ Exhibit Z



       7
        The time stamping on Plaintiff’s Exhibit 11 uses military time instead of regular time.
Thus, 4:43:06 on that video shows a time stamp of 16:43:06.

                                                 43
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 50 of 109
beginning at approximately 4:43:18.

       71. At about 4:44:01, Viesselman, with Bell beside him starts to head toward the original

scene. Moran, who has pulled his vehicle to a position at the rear of Viesselman’s (beginning at

about 4:43:54), follows them. Defendants’ Exhibit Z beginning at approximately 4:44:01;

Plaintiff’s Exhibit 9 beginning at approximately 4:43:54.

       72. Once in the car, Bell says, “I’m tellin’ you, it wasn’t me.” While en route to the

original scene, at about 4:44:10, Bell asks Viesselman,“So when do I get a phone call?”

Viesselman responds, “That’s not up to me. That will be up to the detectives and everything,

whatever goes on. I don’t even know what actually happened. So, all I can tell you is that you

match the description, that’s why I stopped you. He came up; he was the one that was chasing

whoever. Whether it was you or not, I don’t know. He says it was. He’s going to go double

check his video but he says it was you, he recognizes the shoes and everything. So we’re going

to go back over here and it’s going to be up to whoever’s in charge of all of that what happens

from here.” Plaintiff’s Exhibit 11 beginning at about 4:44:10.

Bell is taken back to where Neukirch has the other two juveniles detained, waits in
Viesselman’s SUV, is photographed, waits more, and then is moved to Neukirch and
Munyan’s patrol vehicle to be taken to the Juvenile Justice Center where he is interviewed by
Detective Mattivi

       73. Viesselman and Bell arrive at the original scene at about 4:46:20. Defendants’

Exhibit Z at about 4:46:20. The two other juvenile males are handcuffed, sitting up against a

chain link fence facing the street where police vehicles are parked with Neukirch standing near

them. Officer Adams is leaning against his vehicle. Id. Viesselman exits his SUV. Id.

       74. The mother of one of the juveniles has arrived on the scene and Viesselman stops her

from approaching the juveniles, Adams, and Neukirch saying that she cannot go to them because

they are being detained. She asks how long it will be before she can take her child and he tells

                                                44
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 51 of 109
her he does not know. Defendants’ Exhibit Z beginning at approximately 4:46:45.

       75. Viesselman and Moran converse briefly about the mother; Moran asks if the radio

and sound inside his vehicle is turned down or off. Viesselman said it was not, and asks if he

should turn it down. After Moran says to do so, Viesselman complies. Defendants’ Exhibit Z

beginning at approximately 4:47:26.

       76. At about 4:47:38, Munyan is talking to someone, possibly to Ortiz (now driving his

truck taking Munyan back to the scene8) or on a phone. “Well, I mean he pulled a gun . . . he was

running away from me . . . and you know any overt movement or whatever, but you know, he

tossed it right there, so. All right, thanks, brother. I’m going to verify this on my computer.”

Defendants’ Exhibit T beginning at approximately 4:47:38.

       77. By about 4:48:00, Munyan is back at the scene. At approximately, 4:48:06, Munyan

approaches Neukirch’s location and the two of them walk toward their vehicle. At about

4:48:10, Munyan says, “Yeah, I’m gonna need, I need to look at the COBAN real quick.”

Neukirch interjects, “Well, I saw him pull it.” Munyan replies, “Oh, I know that,” and Neukirch

responds, “Yeah.” As Munyan enters the car to view the video.9 Defendants’ Exhibit T

beginning at approximately 4:48:00.

       78. The doors of the Neukirch/Munyan patrol car are opened at approximately 4:48:16



       8
         Plaintiff’s Exhibit 12, Third Moran Video, shows Ortiz’ truck arriving at the scene,
Munyan getting out of the passenger side, and Ortiz parking to the rear of the Neukirch/Munyan
vehicle. Plaintiff’s Exhibit 12 beginning at approximately 4:47:36. At approximately 4:48:10,
Ortiz is seen getting out of the vehicle.
       9
         The video screen used in the Neukirch/Munyan vehicle was a COBAN system top cam
model. The playback monitor is on the headboard directly behind the rearview mirror. The
dimensions of the screen are 4 by 6 inches and approximately 7-inch diagonal. The view is in
fairly bright vivid color and there is an option for about three-quarter screen view or a full screen
view. Plaintiff’s Exhibit 13, Feagans Deposition at 6:20-8:17.

                                                 45
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 52 of 109
and, as Munyan says, “I’m just gonna . . .”, Neukirch interrupts, saying, “I’m trying to get the

calling party to come back over here to see . . .”, Munyan repeats, “I’m gonna”, and as Neukirch

says “if”, the audio on Defendants’ Exhibit T stops at about 4:48:23 while the video continues

recording for approximately one more minute until it also stops. Defendants’ Exhibit T

beginning at approximately 4:48:16.

       79. From Officer Adams’ dash cam, Neukirch and Munyan can be seen entering their

vehicle at approximately 4:48:16 and at approximately 4:48:20, Munyan reaches up to switch on

the replay of the car’s video and their car video recording automatically stops. Defendants’

Exhibit U beginning at approximately 4:48:16. At about 4:48:25, Ortiz approaches the

Neukirch/Munyan vehicle, opens the back door on the driver’s side and leans into the car behind

Neukirch. At about 4:49:22, Ortiz stands upright and then gets into the back seat. Id. At

4:50:42, Neukirch exits the vehicle and appears to be talking on a phone. Id. At 4:51:36, he

turns and walks across the corner and out of view.

       80. Meanwhile, the Neukirch/Munyan vehicle’s COBAN video of the chase loads and is

played twice at 4:50. Defendants’ Exhibit F at 2. At least one of those views lasted a minute or

less. Plaintiff’s Exhibit 13, Feagans Deposition at 16:12-24.

       81. Munyan and Ortiz remain in the Neukirch/Munyan patrol car until Ortiz emerges at

4:53:39 and Munyan exits at 4:53:46. Defendants’ Exhibit U beginning at approximately

4:53:38.

       82. Meanwhile, Moran and Viesselman continue to talk. Viesselman comments, “He

made it a good distance.” Defendants’ Exhibit Z beginning at approximately 4:48:00. They

discuss the fact that one of the moms was recording what was happening and Moran said that

was why he had parked a little farther away from Adams and Viesselman’s vehicles. Id.


                                                46
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 53 of 109
beginning at about 4:48:13.

       83. Viesselman tells Moran that Bell “claimed he was coming from 87 and Lane, at his

cousin’s house, named Raven; on his way home; he says he stays at 7003 E. 85th Terrace. I got

his phone number, and name and address, and all that and Mom’s also. He didn’t know Mom’s

birthday, but I got Mom’s phone number out of his phone. Well, he did. I just pushed all the

buttons.” Moran asked, “He did not know his mom’s number?” Viesselman replied, “No. He

barely knew his. I just was like – I pulled up, and I’m like, ‘Hey. Come’ere. Put your phone

down. You got anything on you? Any guns or anything? No? I’m gonna check real quick just

‘cause somebody’s runnin’ and you’re matchin’ the description.’ I was like I’m gonna put you

in handcuffs, too, ‘cause you’re gonna have a lot harder time if you try to run with your hands

behind your back than if you’re able to free hand. Moran speculated, “He’s probably pretty fast

with those long legs,” and Viesselman said, “Yeah.” “I’m like, ‘How tall are you?’ He’s like

‘6’3’”. “I’m like, ‘Good Lord!’ Moran says, “Young and long legs, man; he can move.” And,

Viesselman says, “Yeah.” Defendants’ Exhibit Z beginning at approximately 4:48:53.

       84. Viesselman continues to volunteer information while chatting with Moran. “When

you’re like how’s he breathing and I was – well, when I first walked up there, pulled up to him

and he walked past me I was like he was sweating pretty good and he looked like he was

breathing but it wasn’t like I’d look after a foot chase.” “I’m really kinda glad I shut my lights

and siren down west of Blue Ridge to kind of come in because he was just walking down the

street; so he didn’t try to hide.” Moran described his path through the neighborhood looking for

the fleeing suspect. Moran continued, “I really, really think the video solves everything we need

here.” “I just don’t like dealing with juveniles. It takes forever.” The two discuss the

differences in processing of juveniles. Defendants’ Exhibit Z beginning at approximately


                                                47
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 54 of 109
4:50:00.

       85. At about 4:53:24, Bell gets Viesselman’s attention to tell him that his mom was

calling and to ask him if he would answer the phone for him. Viesselman tells him, “I can’t right

now. We can’t deal with your phone right now.” Ortiz approaches and Viesselman relates that

Bell’s mom is calling his phone. Defendants’ Exhibit Z beginning at about 4:53:24.

       86. Munyan is then on this audio heard questioning the two minors. “Are these your

folks up here?” “Did either of you two have a gun today?” “Did you know your buddy had a

gun?” He asks or says something about the calling party then, “How are you? Fifteen?”

“Where do you guys go to school?” One said he did not go to school but to Job Corps. “Job

Corps at sixteen?” The other one said he was going to go to Ruskin. “You guys did two really

good things today. You didn’t have a gun on you and you didn’t run. All right?” Your buddy

almost got shot.” He lectures them. “You guys made a really good decision not to run. Okay?”

“You want to carry a gun? Carry lawfully? Cool. Do it. Get a license and do it. This is

America.” “But don’t carry it in your pants like a thug . . ..” “Where does your buddy go to

school?” “How old is he? Sixteen? Seventeen?” “What’s his name? Know where he lives?”

“What does he call himself?” “What’s his street name?” “Jay?” “What is his real name?”

Adams later joins in the questioning. “Where were you guys all standin’ at? Right here? This

where you guys were all at when the cops rolled up on you? Just right here? Okay. Cool.” . . .

“Are you guys related? You’re not. Just friends? Okay. So, I take it, the other guy is just a

friend, too? Not a brother or anything?” Defendants’ Exhibit U beginning at approximately

4:54:39.

       87. At about 4:58:26, Neukirch walks back into view from around the fence and then

passes by Adams’ patrol vehicle and out of view of Adams’ dash cam. Defendants’ Exhibit U


                                               48
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 55 of 109
beginning at about 4:58:26. At about 4:59:18, first Munyan and then Neukirch come back into

Adams’ dash cam. Ortiz also comes into view as Munyan and Neukirch head for their patrol

vehicle and enter it. Ortiz and Adams chat about another matter. At about 5:00:13, Ortiz is

heard to say he was going to “get outta here” and he turns and walks toward the corner. Id.

beginning at about 4:59:18.

       88. At about 5:00:25, Ortiz returns to the Neukirch/Munyan patrol car and converses

with them for a few seconds, then walks to his vehicle and leaves the scene at approximately

5:00:57. As he walks to his vehicle, Neukirch pulls their vehicle closer to Officer Adams’

vehicle. Defendants’ Exhibit U beginning at approximately 5:00:23. Neukirch and Munyan stay

in the vehicle talking, with Munyan gesturing at times, until Munyan gets out of the car at about

5:07:53 and walks out of view of Adams’ dash cam. Defendants’ Exhibit U beginning at

5:00:25.

       89. At about 5:07:53 on Moran’s dash cam video, Munyan can be seen exiting the

Neukirch/Munyan patrol vehicle and walking westward toward Viesselman’s and Moran’s

vehicles. Plaintiff’s Exhibit 12 beginning at about 5:07:53. He disappears from view while

crossing in front of Viesselman’s SUV, then reemerges at about 5:08:02 stepping into the grass

where Viesselman and Moran are standing. Moran and Munyan walk to where Moran found the

gun. Moran went to retrieve the gun from his vehicle. Plaintiff’s Exhibit 12 beginning at about

5:08:01.

       90. Meanwhile, Bell has been sitting in Viesselman’s SUV. At about 5:08:11,

Viesselman opens the passenger door. Viesselman and Bell converse (the conversation cannot

be heard since he has turned off the radio, see, supra, at PSF ¶ 75), then starts to close the door at

about 5:08:48. Plaintiff’s Exhibit 12 beginning at approximately 5:08:11; see also, Plaintiff’s


                                                 49
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 56 of 109
Exhibit 11 beginning at approximately 5:08:11.

        91. While Munyan waits for Moran to retrieve the gun from his vehicle, he is heard

telling one of the parents (and stretching the truth as depicted in their video), “Well, they had a

gun today and they ran from us. They almost got themselves shot because they pulled it out on

us.” When pressed by one of the mothers, he asked her son’s name, then when she told him, he

admitted that her son did not pull the gun and said it was his buddy. Plaintiff’s Exhibit 12

beginning at about 5:08:58. A few moments later, Moran returns with a paper bag holding the

gun, the magazine, and one bullet and he and Munyan walk back to the area of Viesselman’s

vehicle. Id. beginning at about 5:09:55. Viesselman asks, “Do you want to DNA it?” and

Moran replies, “No”. Viesselman asks, “To strengthen it?” Moran again says no, “they’ll send

it to the lab and do it.” Viesselman says, “Okay. I always thought it was better if we did it

before . . ..”

        92.      At 5:10:51, Neukirch exits his vehicle, walks to the rear where Munyan has the

trunk open, and then, at 5:11:52 again walks across the corner and out of view. He re-enters the

picture at 5:12:36. Defendants’ Exhibit U beginning at approximately 5:10:51.

        93. Meanwhile, Viesselman and Moran resume their conversation and reference was

made to the fact that neither of the other two juveniles had been in trouble previously. Plaintiff’s

Exhibit 12 beginning at approximately 5:10:44. Viesselman adds, “This kid says, the only time

other time he’s ever been stopped by the police – and you can take this with a grain of salt – was

two years ago he got stopped riding a bike because he and his buddies were playing and the

police stopped them because they were – there was a call that they were . . . [inaudible] they

were doing something and that was back down at 63rd and College where they used to be, where

he used to live.” Moran offers a more cynical view, saying that he would take it with a grain of


                                                  50
        Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 57 of 109
salt. “That’s either good, you’re not doing anything wrong most of the time or you just haven’t

been caught very many times. So it’s like either one or the other or it’s just a complete

fabrication.” Viesselman continues, “I’m actually surprised he didn’t run again, really glad he

didn’t run from me. Like I was, literally he walked past me and never looked back. So, I put it

in reverse, backed up to where he was in front of my car. Jumped out, he made it to about the

wheel, and I was walking around, I called him over, he came right to me.” Those are three

indications of innocence. Plaintiff’s Exhibit 12 beginning at 5:10:44 and continuing to

approximately 5:11:55.

       94. Having returned from his trip around the corner, Neukirch approaches the two

detained minors, gets them to their feet, and he takes their pictures, mid-distance and close-ups.

Defendants’ Exhibit Z beginning at approximately 5:12:42. He then walks out of the view of

Viesselman’s dash cam at about 5:13:28. Id. He can be seen approaching the side of

Viesselman’s SUV from Moran’s dash cam. Plaintiff’s Exhibit 12 beginning at approximately

5:13:28.

       95. At about 5:13:34, Neukirch opens the passenger door again and tells Bell to step out

of the vehicle. Plaintiff’s Exhibit 11 and Plaintiff’s Exhibit 12 beginning at about 5:13:34. Bell

stands at the door of the vehicle for a few seconds as Neukirch takes photographs of him, one of

which clearly shows the white stripes on the side and bottom of the legs of his shorts. Plaintiff’s

Exhibit 15, Photograph of Bell (a/k/a Deposition Exhibit 3). When he is photographed, Bell is

facing south, and facing, but he is west of where the other two juveniles who are facing the street

are sitting up against the fence. Plaintiff’s Exhibit 12 beginning at about 5:13:34.

       96. As Neukirch photographs Bell, it appears that the detained male in the blue shorts

and white tee shirt is watching while Bell is out of Viesselman’s car. Defendants’ Exhibit Z


                                                51
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 58 of 109
beginning at about 5:13:42. He appears to turn and say something to the other male next to him

as Adams stands nearby. Id.

       97. At about 5:18:46, Neukirch comes into the view of Viesselman’s dash cam, talking

on a cell phone. At about 5:19:14 the audio comes back on in Viesselman’s vehicle. At 5:20:15,

Viesselman is heard saying, “It sounds like. He said we can get the other mom on the way.” At

5:21:17, Viesselman says, “Yeah, it sounds like they’re going to go down to JJ. So, wonder if

I’ll be the one transporting or if they’ll transport.” Moran says that Neukirch and Munyan should

be doing it “‘cause they gotta to do the report and booking and all that stuff.” Defendants’

Exhibit Z beginning at about 5:18:45.

       98. Neukirch had consulted with Detective John Mattivi. Mattivi told Neukirch to put

Bell on a twenty-four hour investigative hold and transport him to the Juvenile Justice Center

and to release the other two minors to their mothers. Sergeant Ortiz had responded to the scene

and had approved the twenty-four hour hold. Plaintiff’s Exhibit 20, Mattivi Deposition at 12:10-

19; Plaintiff’s Exhibit 8, Neukirch Report at 5.

       99. At about 5:26:23, Munyan starts walking from the Neukirch/Munyan patrol car

toward Viesselman’s vehicle as Neukirch continues talking on the phone. Defendants’ Exhibit Z

beginning at about 5:26:22. As Munyan approaches Moran and Viesselman, he indicates that

they are going to transport Bell, wrap up, and “get outta here.”

       100. At approximately 5:26:36, Moran says, “I’m gonna bounce it.” At 5:27:00, Moran

gets into his vehicle and leaves the scene. Plaintiff’s Exhibit 12 beginning at approximately

5:26:36.

       101. Beginning at about 5:26:50, there is discussion between Munyan and Viesselman

about Bell’s cell phone and Viesselman said he thought he had turned it off, but apparently not


                                                   52
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 59 of 109
because she had been calling Bell. Munyan advised him that they were “on the phone with Mom

now. She has to meet us down at juvenile.”

       102. At about 5:27:52, Bell is escorted from Viesselman’s car by Munyan as Viesselman

passes in front of his car. As Bell and Munyan walk past the other two males, the big wide white

stripes on Bell’s shorts are plainly visible. Defendants’ Exhibit Z beginning at approximately

5:27:52.

       103. Munyan walks Bell in front of Adams’ vehicle to the right front passenger door of

the Neukirch/Munyan vehicle. As Bell emerges from behind the front of Adams’ vehicle and is

walked out into the street the wide white stripes on his shorts are really visible, especially from

Adams’ dash cam video. Bell is put into the Neukirch/Munyan vehicle at about 5:28:16.

Munyan fastens the seat belt around him and activates the interior COBAN camera. Defendants’

Exhibit Z beginning at approximately 5:27:57; see also, Defendants’ Exhibit U beginning at

approximately 5:27:58.

       104. When Bell is placed in the Neukirch/Munyan vehicle, the two other males are still

standing by the fence. Id. Adams chats with them, but no one asks either of them about the

identification of the suspect. Id. But not only could Miller have told the police that Bell was not

the fleeing male had he been asked, one of the two males – Charlie Adams – could have also told

police that Bell was not the male with the gun. Adams had seen Bell get out of the Viesselman’s

car in handcuffs while he was photographed. He knew Bell from school although they were not

friends. Adams would have told police that Bell was not with him and Dellquan Westbrooks

(the other male); that Bell was not the person who ran from police; he was not the person who

threw the gun over the fence; and that he had not seen Bell that day until he arrived in the police

car. But the police did not ask him or question either of them about who had been with them and


                                                 53
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 60 of 109
had the gun. Defendants’ Exhibit R, Miller Declaration at ¶¶ 8, 9, 10; Plaintiff’s Exhibit 16 at ¶¶

3-6.

       105. At approximately 5:32:12, Neukirch gets in the driver’s seat and a few seconds

later, they pull away, headed for the Juvenile Justice Center (JJC) where Bell would be

interviewed by Detective Mattivi. Defendants’ Exhibit U beginning at approximately 5:32:12.

Defendants’ Exhibit V (which does not bear a time stamp but shows total time and elapsed time)

lasts a total of 29:36 minutes. Neukirch, Munyan, and Bell leave the 91st Terrace and Marsh

location with 9 minutes of the total time elapsed. They arrive with 28:17 minutes elapsed, so the

trip to JJC took a little over 19 minutes.

       106. Thus, when Mattivi arrived at the JJC at about 7:00 p.m., Bell had already arrived.

Plaintiff’s Exhibit 20, Mattivi Deposition at 14:7-10. Either shortly before or after Mattivi

arrived, Bell’s mother had arrived. Id. at 14:11-19. Mattivi interviewed Bell in the presence of

his mother and his aunt and the interview was tape-recorded. Id. at 14:20-15:1.

       107. Mattivi summarized his interview in his initial report. Plaintiff’s Exhibit 20,

Mattivi Deposition at 15:2-4 (referring to Plaintiff’s Exhibit 23, Mattivi Report, June 9, 2016).

       108. Mattivi’s report recounted that Bell had said that he knew one of the parties as

“Charlie” and he understood that Charlie was one of the two juveniles who had been retained

and then released at the scene. Plaintiff’s Exhibit 20, Mattivi Deposition at 15:5-24; Plaintiff’s

Exhibit 23.

       109. Mattivi had seen Neukirch and Munyan once he had arrived at the JJC and they

were in the process of completing their reports. Plaintiff’s Exhibit 20, Mattivi Deposition at

15:25-16:9. Mattivi does not recall whether, prior to interviewing Bell, he knew that Neukirch

and Munyan had obtained Charlie’s full name, his mother’s name, her cell phone number, and


                                                54
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 61 of 109
his home address, but once he got Neukirch’s report, he would have access to that information

because it was in the report. Id. at 16:10-17:19; Plaintiff’s Exhibit 8 at 2-3.

       110. By the time he finished the interview, Mattivi could have attempted to contact

Charlie’s mother via cell phone (and, through her, Charlie himself) but he did not because he

“didn’t feel the need to contact her”. Plaintiff’s Exhibit 20, Mattivi Deposition at 17:20-18:3.

       111. Mattivi knew that the incident had begun with Trorant Miller’s call to police.

Miller’s name and cell phone number also appeared on Neukirch’s report. Plaintiff’s Exhibit 20,

Mattivi Deposition at 18:4-16. By the time Mattivi had finished interviewing Bell and was

preparing his incident report, he had not contacted or attempted to contact Miller. Id. at 18:17-

21. While Mattivi did not know at the time that Neukirch and Munyan had telephoned Miller

while en route or that he had shown up at the scene, he did know that the calling party lived in

close proximity to where the they encountered the juveniles. Id. at 18:22-19:22.

       112. Mattivi did not know that Miller actually knew by sight the juvenile who had fled,

but he did recall that one reason Miller had called in what he had seen that day was because the

male that had fled and pitched the gun had, on occasion, been harassing his kids and others in the

neighborhood. Plaintiff’s Exhibit 20, Mattivi Deposition at 19:19-20:11. When deposed,

Mattivi did not recall knowing that while the juveniles were being detained at the scene, Miller

had returned to his home and was there for several hours, but he may have known at the time that

Miller would have been available to come to the scene and tell the officers whether Bell was the

right guy. Id. at 20:12-21.

       113. At the time he completed the interview, based on the information Munyan and

Neukirch had provided and the video they had reviewed Mattivi did not feel any sense of

urgency to contact Miller immediately. Plaintiff’s Exhibit 20, Mattivi Deposition at 20:22-


                                                 55
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 62 of 109
21:10.

         114. Mattivi understood that Munyan had gone to where Viesselman was holding Bell

and identified him as the person who had fled and thrown the gun. Plaintiff’s Exhibit 20, Mattivi

Deposition at 21:11-16. In concluding that it was not necessary to further check the identity of

Bell, he was relying on the officers’ identification and description of what had taken place.

Mattivi did not recall whether only Munyan had identified Bell or whether another officer had

identified Bell as well. Id. at 21:17-22:3.

         115. Mattivi did not look at any of the video that evening either before or after he

interviewed Bell. He was relying on what Munyan, Neukirch, Viesselman, and others had told

him or had written in their reports. Plaintiff’s Exhibit 20, Mattivi Deposition at 22:4-15.

         116. On the evening of June 8, 2016, Mattivi did not know how long it took Munyan to

purportedly identify Bell after he arrived at the location where Viesselman was holding Bell. He

does not know whether it was more or less than five seconds. He only knows that Munyan

identified Bell. Plaintiff’s Exhibit 20, Mattivi Deposition at 22:16-24.

         117. Mattivi has viewed Viesselman’s dash cam video and while he did not time it and

could not put an exact time frame on it, he knows it did not take very long from the time Munyan

arrived for him to identify Bell. Plaintiff’s Exhibit 20, Mattivi Deposition at 22:25-23:9; see,

supra, at PSF ¶ 45-49 (approximately three seconds).

         118. Regardless of how long it took Munyan to supposedly identify Bell, Munyan’s

identification as depicted in Viesselman’s dash camera video (Defendants’ Exhibit Z) was the

primary reason that Mattivi did not conduct any further investigation after interviewing Bell.

Plaintiff’s Exhibit 20, Mattivi Deposition at 25:23-26:4.

         119. During Mattivi’s interview of him, Bell insisted on his innocence. He described


                                                 56
         Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 63 of 109
how he had walked from school to home, found it locked, had forgotten his key, so had gone to

his cousin’s where no one was home, and had started back toward home, accounting for where

he had been walking. Plaintiff’s Exhibit 20, Mattivi Deposition at 26:10-18; see also, Plaintiff’s

Exhibit 24, Bell Deposition at 10:12-17; at 11:3-11; at 46:21-47.

        120. Although Mattivi could have viewed the video before he interviewed Bell, he did

not, and claimed that part of the reason it took him three weeks to review video was “waiting for

the video to be ready for [him] to view.” Plaintiff’s Exhibit 20, Mattivi Deposition at 26:24-

27:2.

        121. Even though Bell was supposedly on a twenty-four hour investigative hold and

even though he was a juvenile, Mattivi had “no set time frame for how quickly or how long [he]

take[s] upon reviewing dash cam footage.” Plaintiff’s Exhibit 20, Mattivi Deposition at 27:3-5.

It just happened that three weeks later, “the case had come back around for follow-up” and

“that’s when [he] took the time to review it.” Id. at 27:7-10. There was no mechanism or diary

or tickle system that brought the case back around for follow-up. Id. at 27:16-19.

        122. Despite the fact that Bell was maintaining his innocence, and despite the fact that

there was video available that would (and ultimately did) exonerate Bell so that he could be

released from custody that Bell and his mother begged him to review, Mattivi was going to let

the case be determined by DNA testing. Plaintiff’s Exhibit 20, Mattivi Deposition at 27:19-28:3;

Defendants’ Exhibit EE, James Deposition at 13:22-14:1; at 21:13-25; at 22:5-23:8.

        123. When asked if the DNA results ever came back, Mattivi testified that they “never

got to the point to get the DNA back because in that time frame, I had viewed the video.” He

further testified that at the time of Bell’s arrest, from the time of submission of the DNA samples

until the time a report is provided could be anywhere between six months and a year. Had


                                                57
        Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 64 of 109
Mattivi actually waited until the DNA results came back, there was a possibility that Bell – being

held on what, if he were an adult, would have been a felony firearms charge – could have been

held for six months to a year, especially since Mattivi further testified that he “was not aware

that [Bell] was still incarcerated until the day [he] viewed the video well.” Plaintiff’s Exhibit 20,

Mattivi Deposition at 27:16-28:22.

       124. Finally, after Bell has spent three weeks in detention at the JJC, and numerous

entreaties from his mother to do so, including a text on June 28, Mattivi reviewed the video and

photographs and determined that Bell was not the fleeing suspect and after reviewing the

information with the prosecutor, a determination was made that Bell would be released and the

charges would be dropped. Mattivi called Bell’s mother to tell her she could come pick up her

son, that he had looked at the video and the fleeing suspect was not him. As soon as she was

able to leave work, she went to pick up her son and “he came dancing out the door.” Plaintiff’s

Exhibit 19, Mattivi Reports, June 29, 2016; Defendants’ Exhibit EE, James Deposition at 22:1-

23:15; id. at 24:22-23.

Defendants Neukirch and Munyan did not thoroughly investigate and ignored potentially
exculpatory evidence or leads at hand and Ortiz and Detective Mattivi, who also ignored
potentially exculpatory leads, do not question them

       125. Mattivi did not ask Munyan and Neukirch about Charlie and if they had gotten

Charlie to say whether or not he could say whether Bell was the fleeing male who had tossed the

gun because they had left the JJC by the time Mattivi finished interviewing Bell. He could have

contacted them, but he did not because he did not feel it was necessary. He also could have

contacted them the next morning, but he did not. Plaintiff’s Exhibit 20, Mattivi Deposition at

31:6-24.

       126. Between the two juveniles, at least one of whom was known to Bell, and Calling


                                                 58
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 65 of 109
Party Miller, there were three people who possibly could have confirmed whether or not the

police had apprehended the right person. Plaintiff’s Exhibit 20, Mattivi Deposition at 31:25-

32:4. But none of them were asked by Mattivi on June 8, and none of them were asked after

June 8 either. Id. at 32:8-10. Indeed none of them were asked whether or not Bell was the party

who had fled and thrown the gun throughout the entire time Bell was locked up in the JJC. Id. at

32:11-16. That was because Munyan’s identification – which Mattivi admitted was made within

about three seconds (see, supra, at PSF ¶ 117) – was considered without more to be sufficient,

despite the inherent fallibility of eyewitness identification made under the circumstances that

were present in this instance. Id. at 32:17-20; see, infra, at PSF ¶ 211.

       127. Mattivi, who was going to make a recommendation to the prosecutor as to whether

or not Bell should be detained, and on whether they had the right person, understood that

Viesselman had articulable suspicion to detain Bell for the pedestrian check/Terry stop and hold

him until Munyan arrived. Plaintiff’s Exhibit 20, Mattivi Deposition at 33:17-34:3. He also

understood that in order for the Terry stop to be converted into an arrest, there had to be

evidence that a reasonable and prudent officer could rely upon to believe a crime had been

committed and that the person stopped had committed the crime. Id. at 33:24-34:10. This was

consistent with his training. Id. at 34:11-14. There had to have been probable cause to arrest

Bell. That arrest occurred when Munyan identified Bell, Viesselman nodded his head and had

Bell turn around and tightened his handcuffs. Id. at 35:6-15.

       128. It was also part of Mattivi’s training that when contemplating a probable cause

arrest, a police officer may not ignore potentially exculpatory evidence that is reasonably at

hand. Plaintiff’s Exhibit 20, Mattivi Deposition at 34:24-35:5.

       129. Mattivi’s June 29 decision to recommend that charges against Bell be dropped was


                                                 59
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 66 of 109
based on his comparison of the videos and photographs. Plaintiff’s Exhibit 20, Mattivi

Deposition at 36:17-21.

       130. Viesselman’s dash cam video – including the point at which Bell gets out of

Viesselman’s SUV and walks to the Neukirch/Munyan vehicle10 – would have been one of the

videos that Mattivi looked at when he decided that the depiction of Bell in it and other videos

and the photograph did not match the video of the fleeing suspect. Plaintiff’s Exhibit 20, Mattivi

Deposition at 37:18-7. As Bell is walking the white stripe on the side of his shorts is pretty

constantly visible. Id. at 39:6-12; at 39:24-40:1; 40:18-23.

       131. After interviewing Bell on June 8, Mattivi did not ask Munyan or Neukirch

anything further about their identification of Bell; he had only briefly spoken with them when he

arrived at the JJC when Munyan had assured him that they had reviewed the video. Plaintiff’s

Exhibit 20, Mattivi Deposition at 41:14-42:7.

       132. Mattivi did not ask Munyan or Neukirch why they had not contacted Miller to come

verify the identification of Bell. Plaintiff’s Exhibit 20, Mattivi Deposition at 42:17-20.

       133. Mattivi did not ask Neukirch or Munyan why they had not asked either of the two

detained juveniles, i.e., Charlie and the other one, whether or not they were arresting the right

suspect. If Bell was telling the truth to Mattivi, it was possible that Charlie would have been a

potentially exculpatory witness. Plaintiff’s Exhibit 20, Mattivi Deposition at 43:7-15.

       134. Miller also would have been a potentially exculpatory witness on June 8, 2016.

Plaintiff’s Exhibit 20, Mattivi Deposition at 43:16-18.

       135. It was even possible that the mothers of the two detained juveniles could have been

potentially exculpatory witnesses if their sons had told them who the fleeing and gun-tossing


       10
            Defendants’ Exhibit Z at beginning at approximately 5:27:52.

                                                 60
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 67 of 109
suspect was. Plaintiff’s Exhibit 20, Mattivi Deposition at 43:19-25.

       136. There was an abundance of potentially exculpatory evidence that could have

cleared Bell on the evening of June 8 or the next morning. But none of those potentially

exculpatory leads were pursued by Mattivi, Munyan, or Neukirch. Plaintiff’s Exhibit 20, Mattivi

Deposition at 44:1-10.

       137. Three weeks later, Mattivi reached the conclusion that Bell was not the individual

initially chased by the arresting officers and observed tossing a gun. Plaintiff’s Exhibit 20,

Mattivi Deposition at 44:11-17.

       138. Calling Party Miller was three houses away but was not brought to the scene, nor

was Bell taken to his house, to confirm whether Bell was the person he saw with the gun.

Neukirch testified in deposition that he recalls contacting Miller, but does not remember if he

specifically asked whether Miller could say whether Bell was the fleeing party, nor does he

remember whether he asked Miller if Miller knew any of the three persons that he had called to

report. Plaintiff’s Exhibit 14, Neukirch Deposition at 87:3-17.

       139. However, Neukirch had the opportunity to use Miller to test Munyan’s purported

identification of Bell and at one point, it appeared that he was attempting to get Miller to come to

where the juveniles were being detained. Defendants’ Exhibit T beginning at about 4:48:20. At

about 4:51:36, Neukirch started in the direction of Miller’s house and returned at 4:58:26.

Defendants’ Exhibit U at 4:51:36 and 4:58:26. It can be inferred from Neukirch’s report that

Neukirch talked to Miller during this time. See, Plaintiff’s Exhibit 8 at 5.

       140. But Miller affirms that he was not asked by the police to identify any of the persons

they had in custody and that if they had asked him, he would have told them that Bell was not

one of the three males he saw on the porch and was not the male he saw holding the gun.


                                                 61
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 68 of 109
Defendants’ Exhibit R, Miller Declaration at ¶¶ 8-10.

       141. At 5:11:52, Neukirch again walks across the corner and out of view, but seconds

later, he re-enters the picture at 5:12:36. Defendants’ Exhibit U beginning at approximately

5:10:51. Neukirch now attests that he changed his mind about wanting Miller to go to the scene

because Miller had yelled at two of the juveniles earlier and had threatened to kill them, and the

mother of one of them had arrived, so Neukirch wanted to avoid a confrontation. Defendants’

Exhibit S, Neukirch Affidavit at ¶ 32. Neukirch does not offer an explanation as to why Bell

was not taken around the corner to Miller. See, infra, at PSF ¶ 144 (it did not happen).

       142. When Ortiz questioned Neukirch and Munyan, after Bell was transported back to

the scene, his questions would have been like: “Is that the guy?” or “is that the suspect?” and if

he said, “yes, that is the one with the gun,” yes or no, then they “would have taken it from there.”

Defendants’ Exhibit HH, Ortiz Deposition at 27:9-28:2.

       143. Ortiz does not remember pointing at Bell and asking Munyan and Neukirch, “Is that

the guy who ran?” Defendants’ Exhibit HH, Ortiz Deposition at 28:17-29:2. He also does not

remember asking them whether or not they remember seeing those big white stripes on his pants.

Id. at 29:3-6. He does not remember asking whether they had talked to the calling party to see if

he could identify the person who had been arrested but he knew at that time that the calling party

had also identified Bell.11 He learned that by talking to Munyan and Neukirch, but he does not

know which one of them said it. Id. at 29:7-22. He is “pretty sure” that one of the police

officers went to get the calling party and asked him to come back and take a look at the guy they

had arrested. He is not sure whether he was present and doing something else, but he knew that

when Neukirch and Munyan identified Bell, the calling party also identified Bell as being the


       11
            By all other accounts, Miller did not identify Bell.

                                                   62
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 69 of 109
one with the weapon. Id. at 29:23-30:10.

       144. Ortiz affirms that Bell, while in custody was not walked down around the corner to

the calling party’s house. Defendants’ Exhibit HH, Ortiz Deposition at 30:19-24. He does not

specifically remember whether or not the calling party was walked from his house back around

the corner to where Bell was being held. Id. at 30:25-31:6; at 34:3-7 (cannot say with

confidence that the calling party came from his house on Marsh to the scene where Bell was in

custody and identified him because he does not remember).

       145. Ortiz approved the arrest based on the fact that the officers “observed this person

with a weapon, and they saw him, two witnesses or two different police officers, Neukirch and

Munyan, so that was . . . enough for me to sign the authorization.” Defendants’ Exhibit HH,

Ortiz Deposition at 35:9-21.

       146. Ortiz is “pretty sure” that Munyan drove Ortiz’ vehicle back to the scene and

parked it a couple of blocks away and then walked to where Ortiz was. Defendants’ Exhibit HH,

Ortiz Deposition at 35:15-25; but see, supra, at n. 8 (Munyan is let out of Ortiz’ vehicle and

Ortiz is seen getting out of the vehicle on the driver’s side after parking it).

       147. Ortiz did not question Munyan about the eyewitness identification he had made.

Munyan just said he had made it and that was good enough for him. Ortiz also did not question

him about any potential discrepancies in his eyewitness identification. He conducted no

questioning of Munyan to test his identification of Bell. He did not ask Munyan to narrate the

basis for his identification. Defendants’ Exhibit HH, Ortiz Deposition at 39:1-21. He did not

ask Munyan to repeat the description that he had put on the radio. Id. at 40:15-24. Ortiz did not

ask Munyan whether or not he was focused on the gun and he does not remember asking

Munyan where he had first seen the gun or how he had first known there was a gun present. He


                                                  63
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 70 of 109
also does not remember whether he asked Munyan if the subject who had fled had the gun in his

hand or in a waistband. Id. at 40:25-41:16.

       148. When officers respond to a call for service involving a weapon they pay attention to

the hands of the suspect for officer safety. Defendants’ Exhibit HH, Ortiz Deposition at 41:18-

42:7. If by the time officers arrive, someone has stuck a weapon in their waistband, the officers

have to be careful to locate the gun for officer safety and for public safety, and even the safety of

the individual who has the weapon. The presence of a gun is an important part of academy and

field training of officers. Id. at 42:8-21. Officers are trained both by field experience and in the

academy that when they arrive at a scene such as this, if there is a report of a gun to be focused

on locating and securing the gun or the individual(s) with the weapon. They focus on hands and

the position of the hands. Id. at 42:22-43:15. They are trained to look closely at hands as well as

the whole picture, the surroundings, including anything or anybody else that could be a threat or

could be used as concealment. Id. at 43:17-44:1.

       149. Ortiz does not remember whether the fleeing suspect moved his hand toward his

waistband, or if the hand came away from the waistband with a gun in it, nor does he recall that

the gun was thrown over the fence, but his officers would have been trained to pay attention to

that gun to make sure it wasn’t pointing at them. Defendants’ Exhibit HH, Ortiz Deposition at

44:2-24. One reason that officers are trained to focus on the hand that m ay be getting a gun is

so that if the subject turns towards the officers with it, they can be prepared to shoot him if

necessary. Id. at 45:5-10.

       150. In Ortiz’ experience, it is possible that the presence of a gun can affect an

eyewitness identification’s correctness or truthfulness. Defendants’ Exhibit HH, Ortiz

Deposition at 45:24-46:6.


                                                 64
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 71 of 109
       151. Ortiz does not know whether there is such a thing as cross-race identification

variability and he would not expect officers in his command to know whether or not that could

be a factor in the reliability of an identification. Defendants’ Exhibit HH, Ortiz Deposition at

49:11-23.

       152. Ortiz did not ask any questions of either Munyan or Neukirch that tested the

reliability of his memory of the person he had identified. Defendants’ Exhibit HH, Ortiz

Deposition at 49:24-50:11.

       153. Ortiz does not remember any officer asking either of the two juveniles who were

detained, or their mothers, whether or not they knew the person – Bell – who was seated in

Viesselman’s car. He does not know whether or not either of those juveniles knew Bell or went

to school with him. He also does not know whether either of them could identify whether or not

Bell had been the one who had fled and thrown the gun. Defendants’ Exhibit HH, Ortiz

Deposition at 50:20-51:12.

       154. If one of the juveniles said he went to school with Bell he’s not the one that ran and

threw the gun Ortiz would not take it at face value but it would possibly be something to

investigate. He does not believe that was done. Defendants’ Exhibit HH, Ortiz Deposition at

51:14-52:2.

       155. Ortiz also does not know whether either of the mothers were asked if they knew the

person sitting in Viesselman’s car. Nor does he know whether either of the juveniles were asked

whether or not they could identify the person who had been with them, fled, and threw the gun.

He also does not remember whether either of the mothers were asked for permission of the

officers to question their sons about the identification of Bell nor does he know why that was not

done. Defendants’ Exhibit HH, Ortiz Deposition at 52:7-24.


                                                65
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 72 of 109
       156. Ortiz was the ranking officer at the scene and he was in charge. Defendants’

Exhibit HH, Ortiz Deposition at 53:3-19. As such, he would know if the mothers had been asked

for permission to interview their sons, but he does not think that was done. Id. at 53:21-54:9.

Ortiz’s experience is that friends are not going to tell police the truth, but it was something they

could test. Id. at 54:15-24. He does not remember that being done. Id. at 55:1-3.

       157. Ortiz did not know that Bell had insisted it had not been him. Viesselman and

Munyan did not tell him that. Ortiz said that 100% of people are going to tell them that they it

was not them or that they didn’t do it; however, he admitted that is possible that sometimes they

are innocent when they tell police that. Defendants’ Exhibit HH, Ortiz Deposition at 55:4-17.

       158. It is Ortiz’ expectation that his officers would investigate any potentially

exculpatory evidence that is reasonably at hand and they are trained to do so. It would be is

expectation that investigation at the scene would be something that they would do carefully. as

their supervising officer, that is something that he would monitor to make certain that they were

carefully following any potentially exculpatory evidence. Defendants’ Exhibit HH, Ortiz

Deposition at 55:19-56:11.

       159. As of the date of his deposition, Ortiz believed that Bell is the person that fled and

threw the gun over the fence based on the two officers telling him that. He has not viewed the

video since the day of the incident. Defendants’ Exhibit HH, Ortiz Deposition at 56:12-57:2.

Eyewitness identification training of KCPD officers

       160. KCPD officers are trained that if there is only one crime and one suspect, if the

officer has reasonable suspicion that a crime has occurred, and the officer is investigating that

crime and can satisfy that he no longer has reasonable suspicion, the person is to be let go.

Plaintiff’s Exhibit 25, Glaeser Deposition at 33:12-20. Similarly, officers are trained that if,


                                                 66
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 73 of 109
when in the process of investigating a suspicious circumstance, the officer becomes aware of

factors or information that are exculpatory, that a potential suspect provides information that

ends the suspicion, the officer would release the person or end the stop. Id. at 34:15-35:16.

       161. If, for example, when conducting a stop, someone tells the officer that a person

stole from my store, but someone else tells the officer that no, it was someone else, it would

require more investigation because there is doubt as to the validity of the information. The

officer might be required to extend the length of the investigatory stop. The officer might

inquire as to whether there is security video that he could review to see if one or the other of the

people did it, or the officer reasonably believed did it or not. If the officer were to look at the

tape and see a person wearing different shirt and has or does not have a beard, and if the officer

believes he did not do it, he would end the stop. Plaintiff’s Exhibit 25, Glaeser Deposition at

35:17-36:15.

       162. In making a determination about whether to end a stop or convert it to an arrest,

under the policies and practices of the KCPD, the officer would be expected to put their arms

around all of the reasonably accessible evidence. The would be expected not to ignore on aspect

of the evidence that was available. Plaintiff’s Exhibit 25, Glaeser Deposition at 36:16-37:10. If

officers encounter a situation with contradictory evidence, all evidence is going to be considered.

Id. at 45:8-21.

       163. In general, it would have been the expectation of the KCPD that a sergeant at the

scene would make some determination about whether or not the officers had acted with prudence

and caution to conduct an inquiry to determine whether or not the suspect has committed the

crime, but there may be instances where a supervisor will not have an opportunity to do a lot

such as where the officer has been on scene for 45 minutes and conclude their investigation


                                                  67
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 74 of 109
within 30 seconds of a sergeant’s arrival. In such an instance it may be limited to asking officers

to tell them what they saw, why they stopped the person, what they did, and this is what they

have concluded. So there is some review or conversation about what happened, but he may not

ask, did you continue examining to see if there are other people who might have committed the

crime. Plaintiff’s Exhibit 25, Glaeser Deposition at 45:22-46:19. But generally, a supervisor is

going to get the story of what happened, ensure compliance with policy, make sure they are

following up and doing a thorough and complete investigation, but as a matter of reasonableness,

would not go knock on every door in a three-block area to see if anybody wants to tell a different

story. Id. at 47:8-16.

       164. It is generally known throughout law enforcement that eyewitness identifications

sometimes are inherently unreliable. Plaintiff’s Exhibit 25, Glaeser Deposition at 47:17-25.

       165. The KCPD would expect its patrol officers and sergeants to know that where video

is potentially exculpatory and reasonably accessible or at hand, that the video, like available

evidence, should be examined. Plaintiff’s Exhibit 25, Glaeser Deposition at 49:1-10. Even if the

video was old and of potentially poor quality, an officer of reasonable prudence and caution

would at least look at it and evaluate it. Id. at 50:15-20. If the officer has access to the

information, he would be expected to consider it. Id. at 51:18-19.

       166. If a sergeant at the scene observes a suspect being arrested without reasonably

accessible and potentially exculpatory video having been reviewed, the sergeant would intervene

and say, “hold on, let’s look at the video,” if they believed an illegal arrest was being made.

Plaintiff’s Exhibit 25, Glaeser Deposition at 51:20-52:6.

       167. If in the course of conducting a reasonable investigation a KCPD officer had access

to and had examined information, or had access to information that satisfied the officer’s


                                                  68
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 75 of 109
reasonable suspicion, or did not allow the officer to elevate that to probable cause (absent a

warrant) it would be an improper arrest in violation of practices and expectations of the

department and if a supervisor was aware of it, the supervisor would tell the officer that s/he

arrest cannot be made. Plaintiff’s Exhibit 25, Glaeser Deposition at 52:11-53:9.

         168. The policies and practices of the KCPD align with a 1999 Eighth Circuit United

States Court of Appeals opinion that says, “An officer contemplating an arrest is not free to

disregard plainly exculpatory evidence, even if substantial inculpatory evidence standing by

itself suggests that probable cause exists.” Plaintiff’s Exhibit 25, Glaeser Deposition at 55:13-

56:18.

         169. In the five years ending June 30, 2016, it was the policy and practice of the KCPD

that an officer contemplating an arrest is not free to disregard plainly exculpatory evidence that

is readily accessible. Plaintiff’s Exhibit 25, Glaeser Deposition at 59:20-60:6. They must

consider all available potentially exculpatory evidence that is immediately accessible if it is

readily available in determining probable cause. Id. at 60:8-24.

         170. In the five years ending June 30, 2016, it was the policy and practice of the KCPD

that an officer may make an arrest if a credible eyewitness claims to have seen the suspect

commit the crime, but the officer may not arrest the suspect if, in addition, the officer has access

to a videotaped account of the crime that conclusively establishes the suspect’s innocence.

Plaintiff’s Exhibit 25, Glaeser Deposition at 60:25-61:14. So sergeants and patrol officers would

be trained to understand that even a credible eye witness must be weighed against a video tape

that conclusively establishes the suspect’s innocence. Id. at 61:15-62:6.

         171. In the five years ending June 30, 2016, KCPD officers were taught that eyewitness

identification by police officers is no more or less reliable than anybody. Plaintiff’s Exhibit 25,


                                                 69
         Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 76 of 109
Glaeser Deposition at 62:7-15.

       172. In 2016, after a foot chase where the suspect eludes capture, but some time and

some distance later when a suspect is detained there are factors that would play into whether

dash cam video depicting part of the chase would be viewed to determine whether or not the

suspect in custody was the person who had been involved in the foot chase. Plaintiff’s Exhibit

25, Glaeser Deposition at 77:12-78:1. Some of those factors would include: the duration of the

time of the contact between the officer and the person that he was pursuing; the lighting

conditions at the time; the nature of the exchange, whether the officer faced the person or did he

only see the person from behind, so how much of a view did he have; the number of people in

the area that might also physically match that same description; the duration of time for which

the officer had lost sight of this person before recontacting the person; it could even be the

condition of the person; whether the person demonstrated an accelerated heart rate; kind of the

uniqueness of the description of the person’s identifying characteristics, such as tattoos or scars

or limps. Id. at 78:2-79:8. These and similar factors are the subject of training for KCPD

officers, both formal supported by field training and experience. Id. at 82:9-17.

       173. Where officers were “pretty sure” they had the right person and wanted to kick in

the door (on a warrant), they were overruled because “pretty sure” is not absolute and is not

probable cause. “Pretty sure” may be reasonable suspicion, but it is not probable cause. KCPD

does not arrest people based on reasonable suspicion. Plaintiff’s Exhibit 25, Glaeser Deposition

at 80:3-15.

       174. An officer in 2016 in the field would be trained to understand the concept of

exculpatory evidence and whether evidence was exculpatory, inculpatory, or neutral as well as

how to analyze or evaluate the weight of potentially inculpatory or exculpatory evidence.


                                                 70
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 77 of 109
Plaintiff’s Exhibit 25, Glaeser Deposition at 93:13-94:5. An officer in the field in 2016 would be

expected to understand these concepts sufficiently to implement or utilize them in the field. Id.

at 94:10-13. Additionally, a KCPD officer in the field in 2016 would be expected to weigh the

potentially exculpatory evidence that might be readily accessible before making a probable cause

arrest. Id. at 94:14-20. And, in order to weigh the potentially exculpatory or inculpatory

evidence readily at hand before making a probable cause arrest, the officer would understand he

has to look at it. Id. at 94:21-25.

        175. Officer Jeffrey Hoffecker is an instructor at the regional police academy who has

been an officer with the KCPD since 1999 and was also a field training officer for five to seven

years between approximately 2010 and 2016. He graduated from the police academy himself in

1999. Plaintiff’s Exhibit 2, Hoffecker Deposition at 6:9-7:2; at 8:25-9:2. Hoffecker was

deposed about eyewitness identifications and related matters. Id. at 9:14-18.

        176. Hoffecker received instruction on eyewitness identification issues from his POST

required basic training for police officer curriculum and from his on-the-job, on-the-street

experience. Plaintiff’s Exhibit 2, Hoffecker Deposition at 10:3-9. POST stands for Missouri

Police Officer Standards and Training which is training dictated by the State of Missouri to be

given to recruits statewide. There are also POST standards for continuing education as well as

for the original academy training. Id. at 11:6-15.

        177. Hoffecker believes that when he went through the academy in 1999, there was not

any time in that experience devoted to the question of eyewitness identifications and their

potential fallibility. Plaintiff’s Exhibit 2, Hoffecker Deposition at 14:10-14.

        178. Hoffecker does not think that when he was in academy officers were instructed that

calling out or radioing about the possible presence of a gun can result in eyewitness


                                                 71
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 78 of 109
misidentifications. Plaintiff’s Exhibit 2, Hoffecker Deposition at 20:22-21:4.

       179. Hoffecker is aware of two pieces of information in training materials that relate to

the subject of eyewitness misidentifications. Plaintiff’s Exhibit 2, Hoffecker Deposition at 21:5-

9. One of the most important would be the procedures for conducting a show-up identification

of a witness. Id. at 21:13-17.

       180. Officers are provided with training on how to develop a suspect description to put

out to other officers and what is included in such a description. In addition, there are procedures

for conducting the show-up identification. Plaintiff’s Exhibit 2, Hoffecker Deposition at 22:21-

23:6. See, supra, at PSF ¶ 11 (citing Hoffecker Deposition at 22:21-24:18 describing a BOLO

(“be on the lookout”) or flash description).

       181. When an officer responding to a BOLO sees someone that may match the

description given in the BOLO, that is when that officer is about to engage in a show-up and the

officer would take that subject into custody and detain them for purposes of the investigation.

The victim, witness, or officer who provided the initial description would be the person to come

identify the suspect in the show-up identification. Plaintiff’s Exhibit 2, Hoffecker Deposition at

26:2-27:8. A show-up is a means to identify a suspect in which the witness or the victim comes

directly to the scene of the arrest or detention and they identify the suspect there. If they come at

a later time, a photo lineup is used. Id. at 27:9-17.

       182. Show-ups generally should be conducted within 20 to 30 minutes of the detention

while the person is held at the site of the arrest or detention and the victim, or witness – which

could be a police officer come to the location where the suspect is being held. No one should

coach the witness, officer, or victim. Plaintiff’s Exhibit 2, Hoffecker Deposition at 28:16:29:11.

The detaining officer continues to restrict the suspect’s movement while awaiting the witness


                                                 72
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 79 of 109
and is to pay attention to any comments or spontaneous utterances made by the suspect during

that time that might aid in the investigation although they might not help in the identification.

Id. at 29:13-30:19. There is also general instruction about when to give a Miranda warning. Id.

at 30:20-22. Those are the components of instruction on how a show-up identification is

conducted that is provided to basic training recruits. Id. at 30:23-31:2.

       183. Recruits are also instructed as to what can cause a misidentification of a detained

suspect. The victim or witness must be positive that the person is the suspect before an arrest is

made. Factors such as darkness, distance, the weather, the length of time that the witness

observed the suspect, and the time elapsed since the observation and their impact on the validity

of the identification are explored with recruits. Plaintiff’s Exhibit 2, Hoffecker Deposition at

31:5-32:3; at 32:16-23. Recruits are taught to ask whether the witness or victim is sure, whether

they are positive, 100 percent sure, but not necessarily to ask the witness, “Was there sufficient

light?” or “Could you see?”. However, they are instructed that there are a lot factors that can

impact the strength of the identification. Id. at 33:5-34:5.

       184. More specifically, an officer would indicate that a suspect has been located that

matches the description that the witness/victim gave and then ask if the person would be able to

identify them if they saw the person. If the witness/victim says “yes”, the show-up identification

would be conducted. If they say, “no, I could not identify them,” there would be no point in

conducting the show-up. Plaintiff’s Exhibit 2, Hoffecker Deposition at 34:11-35:8. An officer

does not so much ask, “Was there enough light? Did you get a good look? Did you see the

suspect long enough?”. Rather it goes to whether or not the witness/victim can provide answers

to questions regarding race, gender, age, height, weight and if the witness/victim can provide an

answer or give a description for these categories, then there is not a reason to doubt that the


                                                 73
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 80 of 109
person could make an identification. Id. at 35:9-36:2.

        185. In Hoffecker’s opinion, police officers are better at making eyewitness

identifications than layperson not trained in law enforcement based on their experience and

training, but that does not mean that police would disregard the identification of a citizen witness

or victim. Plaintiff’s Exhibit 2, Hoffecker Deposition at 36:8-19.

        186. When a police officer is the witness who makes the BOLO broadcast and a second

officer stops the suspect so that the first officer/witness goes to the location where the second

officer is holding the suspect, if the first officer/witness says, “I can identify the suspect and tell

you whether or not that was the person I saw, officers are not trained to engage in any other

procedures to test that police officer’s identification of a suspect. Plaintiff’s Exhibit 2, Hoffecker

Deposition at 36:20-37:6. The question is the same as with any citizen witness, i.e., “Would you

be able to identify the suspect?” Id. at 37:7-12. Questions such as, “Was there enough light?”

“Did you see them long enough?” “Did you have a good enough view?” would not be asked by

an officer of a fellow officer making a show-up identification. Id. at 37:13-22. The same would

be true of officers’ field training. Id. at 38:4-12.

        187. Sergeants are not trained to ask those kinds of questions of officers where the

officer was the witness, responded, and made a show-up identification when reviewing an arrest.

Those questions would not be asked of an officer just as they are not asked of a citizen witness.

The question would be the same as is asked of a citizen witness, “Can you identify the suspect if

you saw him again?” Plaintiff’s Exhibit 2, Hoffecker Deposition at 38:14-39:3.

        188. When interviewing a witness, “thorough” means that it is important to get an

accurate account of the incident based on what they saw to get all the information possible

during the interview. The officer should not do an incomplete interview. If there is a suspect


                                                  74
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 81 of 109
description it is important to get as much information about the suspect as possible with the

BOLO points kept in mind. Plaintiff’s Exhibit 2, Hoffecker Deposition at 49:1-23.

       189. With respect to a neighborhood canvass, officers are taught to conduct such

interviews as soon as possible, but only in instances where the officer thinks it might yield

information. Plaintiff’s Exhibit 2, Hoffecker Deposition at 49:24-50:14. As to criteria for

distinguishing when it is important to go talk to the neighbors, it depends on the case and type of

offense, or the proximity of the neighbor’s house to the offense. If the neighbor has already been

contacted, there would be no need to follow up on it. But if the officer thinks there is evidence

or information to collect, it should at least be attempted. If the neighbor turns out to be the party

who reported the potential crime, it is more likely that the officer would go and talk to the

neighbor. Id. at 50:21-51:17. That is something that should definitely be done in a thorough

investigation and officers would be trained to do that, unless the reporting party specifically

requests to not be contacted. Id. at 51:18-52:1.

       190. When a police officer responding to a call is the witness to a potential crime, the

suspect escapes, and a BOLO flash description is broadcast, that officer becomes a witness.

Plaintiff’s Exhibit 2, Hoffecker Deposition at 53:14-19. When that officer witness then respond

to where someone matching the flash description has been detained, that officer or witness is in

the presence of a detaining officer as well. Id. at 53:20-25.

       191. In that case where there are two officers and one suspect, the witness officer has the

responsibility for making the correct determination as to the identification of the suspect.

Plaintiff’s Exhibit 2, Hoffecker Deposition at 54:1-5. In such an instance, the detaining officer’s

responsibility might be to write a supplemental report documenting the circumstances of finding

or detaining the suspect. Id. at 54:6-11.


                                                   75
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 82 of 109
         192. Officers are trained that when they are observing an eyewitness identification there

are criteria that if present will suggest that the identification is likely to be a good one. One

example would be to not coach the witness – the detaining officer would not say to the witness

officer something like, “Here’s your guy.” “I found him. There he is.” Rather, that officer

should ask, “Is this the guy.” Plaintiff’s Exhibit 2, Hoffecker Deposition at 54:14-55:1.

         193. When a detaining officer has a suspect and the witness officer arrives, the detaining

officer is observing a show-up identification. In that instance, officers are trained to speak up if

they see something happen that could undermine the validity of the eyewitness identification. If

the show-up identification was going against the guidelines, the other officer should speak up.

Plaintiff’s Exhibit 2, Hoffecker Deposition at 55:4-19.

         194. If the witness officer, having said words to the effect, “I’ll be able to identify him;

I’ll recognize him,” arrives and identifies the detaining officer’s suspect, the detaining officer is

not trained that he should interrogate the identifying witness officer with questions such as, “Are

you sure? Did you have enough light? Did you see him long enough?” Those questions would

not be asked just as they are not asked of citizen witnesses. The officer conducting the show-up

would want to assure that during the identification, as opposed to during the offense, the witness

would have a good view of the suspect. Plaintiff’s Exhibit 2, Hoffecker Deposition at 55:20-

56:16.

         195. Sergeants read reports and approve or disapprove them. If a sergeant reads an

officer’s police report and it appeared that there was no probable cause for arrest, but an arrest

was made the sergeant would tell the officer that the situation needed to be cured. Either,

“There’s no probable cause,” or “You need to put more facts in your report that substantiate the

probable cause.” Plaintiff’s Exhibit 2, Hoffecker Deposition at 57:7-58:4. However, officers are


                                                  76
         Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 83 of 109
not trained that when they make an eyewitness identification of a suspect and then there is an

arrest, that their sergeants are going to be looking to assure that the eyewitness identification was

properly conducted. That guidance would more likely come from a detective. Id. at 58:5-12.

       196. Hoffecker is aware that eyewitness fallibility is something that an officer should be

aware of when conducting an identification. The officer needs to follow procedures to make

sure the identification is done properly to attempt to avoid the problem of fallibility. Hoffecker

is not aware of anything, other than failure to follow proper procedure that may contribute to

fallibility of identifications. Plaintiff’s Exhibit 2, Hoffecker Deposition at 58:25-59:18.

       197. Hoffecker has heard of the International Association of Chiefs of Police (IACP),

but was not aware that for more than 20 years, the IACP has given priority to correcting

eyewitness identification problems. Plaintiff’s Exhibit 2, Hoffecker Deposition at 59:19-25. He

is aware that over the last 30-odd years, with the availability of DNA an scientifically validated

evidence, that a number of innocent people have had their convictions overturned. He

recognizes that in some significant portion of them eyewitness identifications turned out to be

wrong. Id. at 60:1-18. In his training of recruits, that awareness of wrongful convictions

resulting from misidentifications plays a part in his explanation of the reason for guidelines on

how to conduct a show-up. One such is that the show-up ought to occur within 20 to 30 minutes

when the incident is fresh in the person’s memory because that is the time when a person can

correctly identify a suspect. If it was longer than that amount of time, a detective would conduct

a photo line-up later. Id. at 60:25-61:18.

       198. KCPD officers are not cautioned that the presence of a weapon can interfere with

accurate eyewitness identification. Plaintiff’s Exhibit 2, Hoffecker Deposition at 61:19-23.

       199. KCPD officers are not taught that when the witness and the subject are of different


                                                 77
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 84 of 109
races, that cross-race identifications can contribute to inaccurate identifications. Plaintiff’s

Exhibit 2, Hoffecker Deposition at 61:19-23.

       200. KCPD officers are not taught that the duration of an event that the eyewitness sees

can contribute to either misidentifications or accurate identifications depending on the duration.

Plaintiff’s Exhibit 2, Hoffecker Deposition at 62:19-24.

       201. When interviewing a citizen victim or witness about the description of the suspect,

officers are taught to assess how good the opportunity for observation was, whether face-on,

sideways, from behind, at an angle and if the witness’ descriptions are non-existent or vague, the

officer should realize that the witness would not be able to identify the suspect. Plaintiff’s

Exhibit 2, Hoffecker Deposition at 62:25-63:13. But the officer is not trained to question him- or

herself as to angles, duration, lighting or other factors. If the officer can identify, then he would

identify. If he couldn’t, he wouldn’t. Id. at 63:14-22; 64:19-23. Other than common sense,

officers are not trained that when they believe they can make an identification, they should test

their own belief against factors such as duration, lighting, presence of a weapon. Id. at 65:4-21.

       202. Recruits to be patrol officers are not trained in the topic of whether there are

differences in the accuracy of eyewitness identifications when line-up identifications are

compared to show-up identifications. Plaintiff’s Exhibit 2, Hoffecker Deposition at 66:6-21.

The eyewitness identification problem and variables impacting reliability – generally and here

       203. Dr. Gary Wells, Ph.D. is the Distinguished Professor of Psychology and the Stavish

Chair in the Social Sciences at Iowa State University. Dr. Wells has written an expert report for

this litigation. Wells’ expertise is in social influence, human memory, and judgment, in general,

and eyewitness identification evidence in particular. He has published over 125 peer-reviewed

publications reporting his studies of eyewitness identification and has received national awards


                                                 78
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 85 of 109
for that work. His research studies on eyewitness identification are funded by the National

Science Foundation. He was a planning panel member working group member, and author on

the U.S. Department of Justice publication Eyewitness Evidence: A Guide for Law Enforcement,

published in 1999. Wells has given workshops and lectures on eyewitness identification to

attorneys, prosecutors, police, and judges throughout the country and has worked with

prosecutors, law enforcement, and other public officials and policy makers to help reform

eyewitness identification procedures in many states and jurisdictions as well as in Canada. He

co-chaired and co-authored the National Institute of Justice Training Guide on Eyewitness

Evidence for law enforcement, published in 2001. Plaintiff’s Exhibit 22 at 1.

       204. Perhaps the most general and yet informative single statement that can be made

about the reliability of eyewitness memory is that memory is not at all like a video system.

While a functioning video system faithfully records everything within the visible spectrum that

comes through the lens, the human memory records only a small portion of what comes into

view. For most everyday tasks, this small portion or “gist” is sufficient to function quite well

and if it misfires, the consequences are usually not costly. But this kind of mistake can have

devastating consequences in the legal system. Plaintiff’s Exhibit 22 at 3.

       205. To study this problem, researchers developed experiments which involved staging

“crimes” for unsuspecting people. These experiments showed that eyewitnesses will readily

misidentify the perpetrator of the staged crime under certain conditions. Since the researchers

created the witnessed event and knew who the real “culprit” was (a researcher’s accomplice),

they could score identification responses definitively as either accurate or mistaken. The

researchers could then methodically manipulate variables to see how those variables influence

the reliability of eyewitness identification. These variables are categorized into two types:


                                                79
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 86 of 109
system variables and estimator variables. Plaintiff’s Exhibit 22 at 3-4.

       206. Both system variables and estimator variables affect the reliability of eyewitness

identifications. System variables are under the control of the justice system but estimator

variables are not. Instructions given to a witness prior to an identification procedure warning

them that the person they are about to view might not be the culprit and not to guess is a system

variable because officers have control over whether or not to give that warning. Other variables

reduce the reliability of eyewitness identifications over which the justice system has no control.

Though those estimator variables cannot be controlled by law enforcement, law enforcement

must be cautious about an eyewitness identification when such estimator variables are present

and be more vigilant about finding other evidence that could corroborate or refute the

identification. Plaintiff’s Exhibit 22 at 4.

       207. Estimator variables are well known. They include weapon focus – the tendency of

a witness to focus attention on a weapon which divides their attention and thereby reduces time

spent attending to the face. Stress and fear reduce the ability of an eyewitness to identify a

person they viewed under such circumstances. Cross-race and cross-ethnicity identifications are

impaired relative to same-race or same-tonicity identifications. Other factors include distance,

lighting, and duration of the event. Plaintiff’s Exhibit 22 at 4.

       208. The most powerful system variable as it impacts the reliability of an eyewitness

identification is whether a lineup or a showup procedure is used. In a lineup, the suspected

person is embedded among known-innocent fillers who also generally fit the description of the

culprit. In contrast, showup is the presentation of a single person without fillers. Studies very

clearly show high rates of mistaken identification for showups compared to lineups and their

superiority stems from the fact that the fillers in lineups provide protection for an innocent


                                                 80
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 87 of 109
suspect that is not present in a showup identification. Plaintiff’s Exhibit 22 at 4-5.

       209. As Dr. Wells details in his report, knowledge about the eyewitness identification

problem has been disseminated widely to further the case that law enforcement must recognize

that human memory is not like a video system, that eyewitnesses are often mistaken, that

eyewitness evidence usually needs corroboration, and that law enforcement, which stages

identification procedures, is on the front line of assuring eyewitness identification is reliable.

Exonerations of innocent people because of forensic DNA testing who were convicted by

mistaken identifications prompted the Department of Justice to convene a group to create a guide

on the collection and preservation of eyewitness evidence. That 1999 guide was distributed free

to every law enforcement agency in the United States and was followed in 2000 with free

training CDs. Since that time, many states and major police department have officially and

publicly reformed how the collect and attempt to verify eyewitness identification evidence. The

International Association of Chiefs of Police and the Major Cities Police Chiefs Association, of

which the KCPD is a member, have adopted policies that warn of the vagaries of eyewitness

identification and that specify explicit steps that can be taken to insure integrity of those

identifications and recommend better practices to avoid mistaken identification. Most police

academies have offered training on eyewitness identification issues as apart of their initial

training since about the year 2000, and some were doing so before then. Plaintiff’s Exhibit 22 at

5-6.

       210. Dr. Wells and Major Glaeser agree that problems with eyewitness identification are

generally known throughout law enforcement. They also agree that law enforcement officers are

not superior to the average citizen in terms of eyewitness reliability. Published studies

comparing lay citizens and law enforcement officers and overall, they show the same


                                                  81
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 88 of 109
performance difficulties. Plaintiff’s Exhibit 22 at 6.

       211. The Bell identification was a showup procedure. In and of itself, that fact should

have given any well-trained officer pause. There were additional estimator variables present.

The view that Neukirch and Munyan had of the fleeing suspect was at some considerable

distance – not face-to-face. The fleeing suspect was moving fast and the amount of time to view

him was only a few seconds. Additionally, the view was almost exclusively of the fleeing

person’s back side. There was a weapon involved which adds a stress that negatively impacts

reliability.12 The identification was cross-race and cross-ethnic – Bell is African-American and

all of the involved officers save Sergeant Ortiz, who is Hispanic, were white. Plaintiff’s Exhibit

22 at 6-7.

       212. Despite the presence of these conditions which are high on the list for factors that

contribute to mistaken eyewitness identifications, neither officer seemed concerned enough

about the prospects of a mistaken identification to carefully compare the video to Bell and his

clothing despite the fact that he was readily available, literally only feet away from the video,

and could have been escorted to the Neukirch/Munyan patrol vehicle to stand near where the

video could be reviewed. A careful examination and direct comparison to Bell would have

shown that they had the wrong person. But such a comparison was not made. Nor did officers

ask the 911 caller, Miller, to view TB even though Miller was easily reachable and would have

been able to tell the officers that Bell was not the person he had seen. Plaintiff’s Exhibit 22 at 7.



       12
         Even Munyan admitted – though he used it as an excuse as to why he did not observe
whether there was a white stripe on the fleeing suspect’s shorts – that he was initially focused on
the gun in the fleeing suspect’s hand (at least for the few seconds before it was tossed over the
fence before the suspect rounded the corner). DSF ¶ 62. In addition, the fast-moving suspect
and the distance between him and Munyan underscore the incredibility of Munyan’s claim that
he saw red on the fleeing suspect’s shoes.

                                                 82
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 89 of 109
       213. The behavior of the officers indicates that they either did not receive effective

training on eyewitness identification or failed to apply that training to this situation. In

particular, Neukirch and Munyan seem to have had no appreciation of the fundamental idea that

memory is not like a video and is fallible, full of gaps, and not an exact representation of details.

Their failure to carefully study the video of the fleeing male and compare it to Bell seems to

suggest that they did not consider the possibility that a showup identification could be mistaken.

Any officer who had received basic training on eyewitness identification would have known to

trust a video comparison rather than an eyewitness identification, particularly when it was a

showup identification based on a brief and chaotic view of a fleeing person. Given the existence

of the video, any reasonably-trained officer would know that there was a chance of mistaken

identification and to carefully check the video. Plaintiff’s Exhibit 22 at 7.

       214. Sergeant Ortiz’ behavior was also concerning. He did not question Munyan

carefully about the identification. Had he done so, he would have realized that Munyan had a

relatively poor and short view of the fleeing person yet was quite quick to make a showup

identification while still approximately 30 feet away from Bell (and claims that part of that

identification took place while he was still driving and parking). Had Ortiz learned that, he

might then have looked more closely at the video and would have seen that Bell was a different

person from the male who fled the scene. Ortiz, too, either was not given effective training on

eyewitness identification or failed to apply the training. Given that Ortiz had to make the

determination whether to approve the arrest based on Munyan’s identification, he should have

carefully questioned Munyan about the view he had of the fleeing male and the basis and

circumstances of the showup identification. Ortiz should also have asked about other witnesses,

such as calling party Miller, who, as indicated would have been able to exculpate Bell. Any


                                                  83
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 90 of 109
officer who had received basic training on eyewitness identification would have known to trust a

video comparison rather than an eyewitness identification, particularly when it was a showup

identification based on a brief and chaotic view of a fleeing person. Plaintiff’s Exhibit 22 at 7-8.

Ortiz took the identification by Munyan and seemed to trust it as if there was no possibility of a

mistake, as if he thought memory works like a video system, which is an indication of someone

who does not have a “proper, modern, healthy skepticism about eyewitness identification

evidence.” Plaintiff’s Exhibit 21, at 18:3-9.

       215. And “[i]f anyone is going to get training on eyewitness identification issues, it is

detectives.” Plaintiff’s Exhibit 22 at 8. But Mattivi failed to check the video of the fleeing

person against the photograph13 for 21 days. So even Mattivi seems to give little credibility to

the idea that a showup identification under these “very poor witnessing conditions” might be

mistaken. Id. Either he received no effective training on eyewitness identification or failed to

apply that training to this case. Id. Again, any officer who had received basic training on

eyewitness identification would have known to trust a video comparison rather than an

eyewitness identification, particularly when it was a showup identification based on a brief and

chaotic view of a fleeing person. Id.

       216. Wells’ review of legal bulletins produced as part of the eyewitness identification

training clarifies more strongly that there was not good training. It was “bare bones” and it

appeared there were several topics commonly addressed in training that were not included.

Plaintiff’s Exhibit 21, Wells Deposition at 5:4-17.

       217. The conduct of the officers, the sergeant, and the detective demonstrated a

“tendency just to simply assume that an ID was made, and, of course, ID’s are reliable, which is


       13
            Or against Defendants’ Exhibit Z, the Viesselman video.

                                                 84
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 91 of 109
a big red flag in terms of a consequence of . . . not being trained or not applying the training one

had to the situation.” Plaintiff’s Exhibit 21, Wells Deposition at 6:15-7:14; see also,

Defendants’ Exhibit HH, Ortiz Deposition at 25:8-26:8 (although he saw a resemblance, if

Munyan had not identified the person, Ortiz would not have been able to identify him from the

video alone; he was going with what the officers had told him; the video alone was not sufficient

to make a probable cause arrest).

       218. Just viewing the video in the patrol car for the purpose of testing the proposition

that Bell was the person in the video is inadequate without having Bell there. It was not a side-

by-side comparison where the officer reviewing the video is in the car and Bell was standing

outside the car where the officer could look at the screen, then look at Bell to compare features

such as eyes, body build, details of clothing in a back and forth process, moving the reviewer’s

eyes from the live body to the video image. Plaintiff’s Exhibit 21, Wells Deposition at 13:1-

14:10. If the officers had, in fact, followed that process and they still got it wrong, there must

have been something wrong with their eyes because most people who would look at this and

conclude that the fleeing party and Bell were different people. Id. at 14:11-21.




                                                 85
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 92 of 109
                                           ARGUMENT

                                           Introduction

       For three weeks, from June 8 until June 29, 2016, fifteen-year-old Tyree Bell, who had

never before been arrested, was incarcerated at the Jackson County Juvenile Justice Center

because officers failed in their admitted duty to conduct a reasonably thorough investigation.

Police ignored, disregarded, or rationalized away the existence of abundant exculpatory

evidence, as well as numerous leads that, if explored, would have also yielded exculpatory

evidence, all of which would have exonerated Bell and negated probable cause for his arrest. It

would also have saved him from spending three weeks in detention.

       Defendants’ arrest of Bell was not simply mistaken and a violation of long-recognized

constitutional obligations – it was the result of hubris about the validity and rubber-stamping of a

police officer’s flawed eyewitness identification, poor training, and inadequate practices and

procedures. Even if Bell’s arrest was a mistake, it was not objectively reasonable. Simply

because the flawed showup identification had been made by an officer rather than a layperson,

no doubt about the validity of the identification was considered until Bell had been in detention

for three weeks. It was only then, in the face of convincing video and photographic evidence –

all of which was readily available on the afternoon and evening of Bell’s arrest – that the

exonerating evidence was reviewed, shown to the prosecutor, and the charges against Bell

dropped. There was no apology offered and there is no way to wipe away the effects of the

experience on Bell. Defendants’ claim that they are deserving of summary judgment on the

basis of qualified immunity must be rejected.

I. THE COURT MUST CONSIDER THE FACTS IN THE LIGHT MOST FAVORABLE TO PLAINTIFF
   AND GIVE HIM THE BENEFIT OF REASONABLE INFERENCES.

       Summary judgment is appropriate when the movant establishes that there is “no genuine

                                                86
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 93 of 109
issue as to any material fact” and that the movant is “entitled to judgment as a matter of law.”

FED. R. CIV. P. 56 (c); Celotex Corp. v. Catrett, 477 U.S. 317 (1986). In determining whether

the moving party is entitled to summary judgment, if there is a genuine issue as to the facts, the

court views the evidence and all reasonable inferences therefrom in the light most favorable to

the nonmoving party. FED. R. CIV. P. 56 (c); Scott v. Harris, 550 U.S. 372, 380 (2007); White v.

McKinley, 519 F.3d 806, 813 (8th Cir. 2008).

       Defendants’ argument that they are entitled to summary judgment on the basis of

qualified immunity requires that the Court undertake the summary judgment analysis established

by FED. R. CIV. P. 56 (c) in the context of qualified immunity jurisprudence. Defendants bear

the burden of establishing the relevant predicate facts for application of the qualified immunity

defense. White, 519 F.3d at 814. Resolution of questions of qualified immunity at summary

judgment entails a two-pronged inquiry. Tolan v. Cotton, 572 U.S. 650, 655 (2014) (per

curiam). The first query is whether the facts, “[t]aken in the light most favorable to the party

asserting the injury, . . . show the officer’s conduct violated a [federal] right[.]” Id. at 655-56

(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)). The second prong requires a determination

of whether the right in question was clearly established at the time of the violation. Hope v.

Pelzer, 536 U.S. 730, 739 (2002). Government actors are “shielded from liability for civil

damages if their actions did not violate ‘clearly established statutory or constitutional rights of

which a reasonable person would have known.’” Id. The “salient question . . . is whether the

state of the law” at the time of the incident provided the actors with “fair warning” that their

alleged conduct was unconstitutional. Id. at 741. Although courts have discretion to decide the

order in which to undertake the analysis, under neither prong may a court resolve genuine

disputes of fact in favor of the party seeking summary judgment. Tolan, 572 U.S. at 656 (citing


                                                  87
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 94 of 109
Pearson v. Callahan, 555 U.S. 223, 236 (2009); Brosseau v. Haugen, 543 U.S. 194, 195, n. 2

(2004) (per curiam); Saucier, 533 U.S. at 201; Hope, 536 U.S. at 733, n. 1). “This is not a rule

specific to qualified immunity; it is simply an application of the more general rule that a ‘judge’s

function’ at summary judgment is not ‘to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.’” Id. (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

        In Tolan, the Supreme Court reemphasized its earlier qualified-immunity jurisprudence:

                Our qualified-immunity cases illustrate the importance of drawing inferences in
        favor of the nonmovant, even when, as here, a court decides only the clearly-established
        prong of the standard. In cases alleging unreasonable searches or seizures, we have
        instructed that courts should define the “clearly established” right at issue on the basis of
        the “specific context of the case.” Saucier, supra, at 201, 121 S.Ct. 2151; see also,
        Anderson v. Creighton, 483 U.S. 635, 640-641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).
        Accordingly, courts must take care not to define a case’s “context” in a manner that
        imports genuinely disputed factual propositions. See Brosseau, supra, at 195, 198, 125
        S.Ct. 596 (inquiring as to whether conduct violated clearly established law “‘in light of
        the specific context of the case’” and construing “facts . . . in a light most favorable to”
        the nonmovant).

Tolan, 572 U.S. at 657 (emphasis added). The Supreme Court identified four instances in which

the evidence had not been viewed in the light most favorable to Tolan “with respect to the

central facts.” “By failing to credit evidence that contradicted some of its key factual

conclusions, the court improperly ‘weigh[ed] the evidence’ and resolved disputed issues in favor

of the moving party.” Id. (quoting Liberty Lobby, 477 U.S. at 249). The Court vacated and

remanded for a determination whether, “when Tolan’s evidence is properly credited and factual

inferences are reasonably drawn in his favor, Cotton’s actions violated clearly established law.”

Id. at 660.

II. DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY BECAUSE THERE WAS A
    VIOLATION OF BELL’S CLEARLY ESTABLISHED CONSTITUTIONAL RIGHT.

        Plaintiff undertakes the qualified immunity analysis by first examining whether the right

                                                  88
        Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 95 of 109
was clearly established before addressing the question of whether Bell’s rights were violated.

       A. The right in question was clearly established.

       There are three types of law enforcement encounters. There are custodial arrests, Terry

stops or reasonable suspicion detentions, and consensual encounters. United States. v. Johnson,

326 F.3d 1018, 1021 (8th Cir. 2003). The Fourth Amendment “requires that arrests must be

based on probable cause.” Williams v. City of Alexander, Ark., 772 F.3d 1307, 1310 (8th Cir.

2014). The Fourth Amendment right of citizens not to be arrested without probable cause is

clearly established. Habiger v. City of Fargo, 80 F.3d 28, 295 (8th Cir.), cert. denied, 519 U.S.

1011 (1996). However, law enforcement officers are entitled to qualified immunity if they arrest

a suspect under the mistaken belief that they have probable cause to do so – provided that the

mistake is objectively reasonable. Hunter v. Bryant, 502 U.S. 224, 228-29 (1991). This

sometimes is referred to as “arguable probable cause.” Habiger, 80 F.3d at 295.

       Probable cause exists when the totality of the circumstances demonstrates that a prudent

person would believe that the arrestee has committed or was committing a crime. United States

v. Washington, 109 F.3d 459, 465 (8th Cir. 1997). Courts give law enforcement officers

“substantial latitude in interpreting and drawing inferences from factual circumstances,” id., but

as the Eighth Circuit has recognized, such latitude is not without limits. Kuehl v. Burtis, 173

F.3d 646, 650 (8th Cir. 1999).

       First, because the totality of circumstances determines the existence of probable cause,

evidence that tends to negate the possibility that a suspect has committed a crime is relevant to

whether the officer has probable cause. Id. “An officer contemplating an arrest is not free to

disregard plainly exculpatory evidence, even if substantial inculpatory evidence (standing by

itself) suggests that probable cause exists.” Id. (citing Bigford v. Taylor, 834 F.2d 1213, 1218


                                                89
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 96 of 109
(5th Cir.), cert. denied, 488 U.S. 822 (1988); 488 U.S. 851 (1988)) (emphasis added). Thus, the

Court must analyze the weight of all the evidence – not merely the sufficiency of the

incriminating evidence in determining whether there was probable cause to arrest Bell for

unlawful use of weapons and resisting arrest (by fleeing).14

       In Kuehl, the court explained that an officer may make an arrest if a credible eyewitness

claims to have seen the suspect commit the crime. Id. (citing United States v. Easter, 552 F.2d

230, 233-34 (8th Cir.), cert. denied, 434 U.S. 844 (1977)). However, that officer may not arrest

the suspect if, in addition, the officer is aware of DNA evidence and a videotaped account of the

crime that conclusively establish the suspect’s innocence. Id. (citing Baptiste v. J.C. Penney Co.,

147 F.3d 1252 (10th Cir. 1998) (no probable cause to arrest plaintiff for shoplifting despite

security guards’ informing police that plaintiff stole merchandise where officers viewed

videotape rebutting guards’ account and where plaintiff explained her actions to officers and

produced receipts for the merchandise in question)).

       Second, the Eighth Circuit has said that “law enforcement officers have a duty to conduct

a reasonably thorough investigation prior to arresting a suspect, at least in the absence of exigent

circumstances and so long as ‘law enforcement would not [be] unduly hampered . . . if the agents

. . . wait[ ] to obtain more facts before seeking to arrest.” Id. (citing United States v. Woolbright,

831 F.2d 1390, 1394 (8th Cir. 1987) (quoting United States v. Everroad, 704 F.2d 403, 407 (8th

Cir. 1983)) and 2 WAYNE R. LAFAVE, SEARCH AND SEIZURE: A TREATISE ON THE FOURTH

AMENDMENT § 3.2(d), at 47-48 (3d ed 1996)).

       An officer need not conduct a “mini-trial” before making an arrest. Id. citing Brodnicki

v. City of Omaha, 75 F.3d 1261, 1264 (8th Cir.), cert. denied, 519 U.S. 867 (1996); Morrison v.


       14
            MO. REV. STAT. §§ 571.030 and 575.150 respectively.

                                                 90
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 97 of 109
United States, 491 F.2d 344, 346 (8th Cir. 1974). But “probable cause does not exist when a

‘minimal further investigation’ would have exonerated the suspect.” Id. (citing and quoting

Bigford, 834 F.2d at 1219, and citing BeVier v. Ducal, 806 F.2d 123, 128 (7th Cir. 1986) (a

police officer “may not close her or his eyes to facts that would help clarify the circumstances of

an arrest”); Romero v. Fay, 45 F.3d 1472, 376-77 and n. 2 (10th Cir. 1995) (police need not

interview alleged alibi witnesses but must “reasonably interview witnesses readily available at

the scene, investigate basic evidence, or otherwise inquire if a crime has been committed at all

before invoking the power of warrantless arrest and detention”); Sevigny v. Dickey, 846 F.2d

953, 956-57 (4th Cir. 1988) (no probable cause where officer unreasonably refused to interview

witnesses at scene of automobile accident who would have corroborated plaintiff’s version of

story); Baptiste, 147 F.3d at 1259 (officers may weigh the credibility of witnesses in making a

probable cause determination, but they may not ignore available and undisputed facts)).

       In Kuehl, the Eighth Circuit concluded that Officer Burtis was not entitled to qualified

immunity. Burtis ignored plainly exculpatory evidence that negated the intent required for

simple assault, i.e., evidence that Kuehl had neither “attempted to cause bodily injury” nor

“intentionally caus[ed] bodily injury”. Kuehl, 173 F.3d at 651 (quoting S.D. Codified Laws §

22-18-1). And, Burtis reviewed to interview witness Lakdhar despite the fact that he had seen

the entire altercation and, more importantly, that Lakdhar’s account would have further

exonerated Kuehl and negated probable cause. Lastly, more thorough interviews of Kuehl and

Lakdhar would not have unduly hampered the process of law enforcement. There were at least

two other officers present and there was no indication of exigent circumstances that would have

precluded a more thorough investigation. The court concluded:

             Substantial eyewitness testimony may have indicated that Kuehl assaulted
       McBeth, but this evidence neither relieved Burtis of the duty to conduct a reasonable

                                                91
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 98 of 109
       investigation nor permitted him to ignore exculpatory evidence within his knowledge.

Id. The district court’s judgment denying Burtis qualified immunity was affirmed.

       Kuehl was decided in 1999 and it draws on Supreme Court and federal appellate

jurisprudence dating back to the 1970s. There is no doubt that it was firmly established in 2016:

that the totality of the circumstances determines the existence of probable cause and evidence

that tends to negate the possibility that a suspect has committed a crime is relevant to whether

there is probable cause; that an officer contemplating an arrest is not free to disregard plainly

exculpatory evidence even where there is substantial inculpatory evidence, standing by itself that

suggests the existence of probable cause; that officers may not arrest the suspect if there is

evidence that conclusively establishes innocence; that there is a duty to conduct a reasonably

thorough investigation prior to arrest; and, that probable cause does not exist when a minimal

further investigation would have exonerated the suspect. This prong of the qualified immunity

analysis must be resolved in favor of Bell.

       B. Abundant evidence demonstrates that because officers disregarded plainly
          exculpatory evidence and failed in their duty to conduct a reasonably thorough
          investigation that would have exonerated him and negated probable cause to
          arrest him, Bell’s arrest without probable cause was unconstitutional.

       Kuehl lays out two commandments that Defendants violated. They are to not disregard

plainly exculpatory evidence even where there is substantial inculpatory evidence which,

standing alone, would suggest there is probable cause because all the evidence is to be

considered in a probable cause determination. And, in the absence of exigent circumstances and

where law enforcement would not be unduly hampered if they wait to obtain more facts before

effecting an arrest, they have a duty to conduct a reasonably thorough investigation before arrest.

               1. Defendants disregarded exculpatory evidence.

       The table in PSF ¶ 1 sets forth exculpatory evidence that, if taken into consideration in

                                                 92
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 99 of 109
the probable cause analysis, would have negated it for any reasonably prudent officer. Bell’s

shorts were not blue, they were mostly black. Munyan’s description of the fleeing male’s shorts

did not include stripes, but Bell’s shorts had prominent white stripes down the sides and across

the bottom front of the pant legs. Munyan claimed not to have been able to see that the fleeing

suspect’s shorts did not have stripes, an incredible claim given the large stripes on Bell’s shorts

and Munyan’s claim to have seen small areas of red on the fleeing suspect’s shoes. There was a

five inch difference in the height of the fleeing suspect and Bell. The fleeing party’s dreads were

described as shoulder-length while Bell’s hair was characterized as “short hair/collar length/

dreadlocks”. The fleeing suspect was described by Munyan as “skinny” but Bell weighed 155

pounds and has an athletic-looking, not “skinny” build. Neither when he saw Viesselman’s

patrol vehicle driving along East 87th Street where he was walking and talking on his phone, nor

when Viesselman conducts a pedestrian check to “see if he runs” did Bell run away as Munyan

posited he would. Instead, Bell did not run, complied with Viesselman’s directives and requests

and answered his questions. Although Munyan had radioed that the fleeing party had removed

his shoes during the foot chase, Bell was wearing shoes and they were on “pretty good.” For the

first time when Munyan arrived where Viesselman was detaining Bell, Munyan also claimed to

have seen red on the fleeing suspect’s shoes. However, he had not said anything about red on

the shoes in his BOLO description and, in fact, claimed he could not see what kind of shoes they

were.

        There were more reasons to question Munyan’s identification that were immediately

evident. As to the foot chase itself, the fleeing suspect had been last seen running after Munyan

had chased him “back and forth” and “up and down” for about a minute and for him to have

gotten to East 87th and Manchester in seven minutes, as Munyan and Neukirch believed he


                                                 93
        Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 100 of 109
could, he would have had to run the distance. Yet, when Viesselman first spotted Bell about a

mile away from the start of the foot chase, Bell was ambling along East 87th Street talking on his

cell phone. When Moran asked about Bell’s breathing and sweating, expecting that after a run of

about a mile in mid-eighty degree heat, his breathing would be labored and he would be

sweating, Viesselman reports him as “breathing normal” and a “little sweaty”. He later added

that Bell did not look “like I’d look after a foot chase.” Finally, trying to link the name “Jay” –

which the other two males had given Munyan as the fleeing male’s street name – to “Tyree

Dibrell” is unavailing.

       Kuehl makes it clear: an officer may make an arrest if a credible eyewitness claims to

have seen the suspect commit the crime. But where there is videotaped evidence that establishes

innocence, no arrest may occur. Here, as in Baptiste, the video would have rebutted Munyan’s

account and misidentification if they would have performed a careful side-by-side review of the

video while Bell was close enough to observe the differences instead of watching video while he

was seated in a car where the details of his appearance and clothing were obscured. And, also as

in Baptiste, Bell had tried to explain his actions to officers, but they rejected him out of hand,

even though there was additional evidence to support his claim of innocence. All of that

exculpatory evidence would give a reasonably prudent officer pause and would, if not credited in

making a determination as to probable cause, as Kuehl requires, obligate thorough follow-up and

investigation. But Defendants did not do that either.

               2. Defendants failed to perform their duty to conduct a reasonably thorough
                  investigation.

       Once the fleeing suspect tossed the gun over the fence and Moran recovered it, there

were no exigent circumstances confronting Munyan and Neukirch. Law enforcement would not

have been hampered if they and Mattivi would have waited to obtain more facts before seeking

                                                 94
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 101 of 109
to arrest Bell. Thus, as Kuehl establishes, they had a duty to conduct a reasonably thorough

investigation prior to arresting Bell because a minimal further investigation would have

exonerated him.

       Not only should they have done a careful side-by-side review of the video with Bell there

to enable a direct comparison, they should have looked into the validity of Munyan’s three-

second, long distance misidentification of Bell in light of the number of estimator variables that

crippled it. Munyan and Neukirch’s review of the video was not careful or thorough. Munyan,

notably, was quick to torpedo his own BOLO description without a moment’s hesitation when he

saw Bell. Neither he nor anyone else seemed at all concerned about the white stripes that he saw

on Bell but were not visible on and which he did not say the fleeing party was wearing. His goal

in looking at the video was to “verify”, not to thoroughly examine whether there was truly a

match. The lack of training and/or awareness of the weaknesses of eyewitness identifications,

particularly in a showup procedure such as here transpired, or questioning to challenge it, almost

guaranteed that a flawed identification would be allowed, without more, to convince them that

they had probable cause. All they had to do was get one officer to say, “It’s him,” and that

ended any true investigatory effort.

       That is hardly all however. When Bell told them where he had been and why, they did

not ask to call his mother with whom he had been on the phone at about the time that Munyan

and Neukirch stopped the three males to check his story. When Bell told them to check the

video because it was not him, they would not. They would not bring Miller to the scene to see if

he would say that Bell was one of the three people he knew prior to that day and had seen

himself under far less stressful circumstances than Munyan and Neukirch experienced when they

were stopping the trio. Nor could they be bothered to take Bell to Miller for the same purpose,


                                                95
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 102 of 109
assuming Neukirch is being truthful about his fear that Miller might get into an altercation with

the mothers of the other two males once they came on scene. One gets the sense they were

reluctant to do anything that might have proven Munyan to have been wrong. While it is

understandable that they did not inquire of the other two juveniles about Bell in the absence of

their mothers – although they had no reticence about asking them myriad other questions – once

the parents arrived, they neither asked permission to ask the males if Bell was their companion

who had run and tossed the gun, nor did they ask the mothers themselves if they knew anything

about who their sons had been with or whether they knew Bell to be a friend or associate of their

sons. Even when Bell told first Neukirch and Munyan and then later, Mattivi, that he knew one

of the males as “Charlie” from school, it still did not prompt anyone – and particularly

egregiously not Mattivi – to contact Charlie through his mother and ask about Bell.

       Had these roads not taken been explored, had a minimal further investigation been

performed, Bell would have been exonerated. But Defendants, so certain that Munyan was right

– when they did not even think about how flawed the identification was from the outset, when

there were so many red flags pointing to him being wrong – “close[d their] eyes to facts that

would help clarify” the circumstances, even though at least since 1999, they should have known

not to do so.

                3. Defendants’ points are unavailing.

       Defendants maintain that Bell “matched” the description of the fleeing male.

Defendants’ Motion at 19. But while Bell may have appeared sufficiently similar to prompt

Viesselman’s Terry stop of him, he did not match the description sufficiently to support his

arrest once the obvious differences that appeared, but were ignored, “in the moment” were taken

into account once the video was carefully reviewed – after Bell was detained for three weeks.


                                                96
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 103 of 109
       Defendants contend that they are entitled to draw and rely on their law enforcement

experience that suspects often shed clothing to change their appearance. Motion at 21. But their

experience cannot reasonably be relied upon when it is outweighed by circumstances and other

evidence that flies in the face of applying that experience in a given situation. The three juvenile

males had not set out on a crime spree; they were showing off for neighborhood girls on a warm

June day. It simply is not reasonable to assume that they had donned layers of clothing to shed

in case they found themselves being chased by police.

       Defendants claim they were under no constitutional obligation to believe the two

juveniles over their own personal observations. Motion at 22. But Kuehl makes plain that they

are under a constitutional obligation not to disregard the very real possibility that they could

have provided exculpatory evidence that Bell was not the fleeing male, especially when Bell and

Adams knew each other and Adams easily could have confirmed that Bell was not the fleeing

male. They should have at least inquired. Similarly, while it is not surprising that police officers

often are confronted with suspects’ protestations of innocence, that is no reason to disregard

them altogether. Especially here, where Bell is no hardened criminal but rather, was a juvenile

with no previous record, the officers should have at least explored the possibility that his

protestations of innocence were true rather than simply crediting Munyan’s obviously flawed

identification of him.

       Defendants’ claim that because calling party Miller was not present when the fleeing

suspect tossed the gun and ran he could not have provided a more reliable identification than

their own personal observations fails for more than one reason. First, Miller’s observation of all

three males was made without the stress, the haste, the limited view, etc., that undercut

Munyan’s observation of the fleeing male. Miller was able to watch them for far longer than


                                                 97
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 104 of 109
Munyan and Neukirch saw the fleeing male. And, Defendants’ proposition is not credible

because it flies in the face of what they knew – that Miller had known the males prior to that day

because they had harassed his kids and others in the neighborhood. Since they were known to

Miller, he could easily have told them that Bell was not one of the trio. Munyan and Neukirch

absolutely had reason to believe Miller could have offered a more reliable identification than

Munyan provided and Neukirch seconded without a careful view. They chose to disregard what

they knew because it did not fit with the narrative they were constructing.

       Defendants say that Munyan, Neukirch, and Ortiz all looked at the video multiple times,

implying that they were checking the accuracy of Munyan’s identification of Bell. But if they

truly had been carefully viewing the video with Bell in a side-by-side direct comparison, they

could not help but have seen the differences that were obvious to Mattivi three weeks later. It is

just as believable that they were looking at the video for any of a myriad of other reasons. This

is especially likely to be the case with Neukirch’s views once they arrived at the JJC when he

was preparing to go inside and write his report, which, incidentally, contains no mention of

carefully watching the video to check Munyan’s identification or a side-by-side direct

comparison of the fleeing suspect with Bell.

III. ORTIZ AND MATTIVI ARE NOT INSULATED FROM LIABILITY BECAUSE OF RELIANCE ON
     MUNYAN AND NEUKIRCH SINCE THEIR CONDUCT INDEPENDENTLY CONTRIBUTED TO
     CAUSE THE CONSTITUTIONAL HARM SUFFERED BY BELL .

       Ortiz was the ranking officer at the scene and he was in charge. It was his job to make

the determination whether to approve the arrest of Bell. But he did not carefully question

Munyan to learn that Munyan had a relatively poor and short view of a fleeing person but made a

showup identification within seconds while about 30 feet away from Bell (and in part while still

driving). Had Ortiz questioned Munyan and learned that there were significant estimator


                                                98
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 105 of 109
variables at play that undermined Munyan’s identification, he might have looked more closely at

the video and would have seen that Bell and the fleeing male were different people. Once he

learned about the basis and circumstances of Munyan’s showup identification, he should have

asked about other witnesses, like Miller, who would have been able to exculpate Bell. But Ortiz

took Munyan’s identification and trusted it as if there was no possibility of a mistake, clearly

demonstrating that he either had no apprehension of the dangers of showup eyewitness

identifications and no understanding that police officers are often no more reliable eyewitnesses

than lay eyewitnesses. Because he did not do his own job – was personally involved, but

deficiently performed – he independently contributed to cause the harm Bell sustained. If, on the

other hand, he had probed and questioned and drilled down to get the facts, he would have seen

that probable cause was lacking and disapproved the arrest.

       Defendants argue that qualified immunity bars Bell’s claim against Mattivi, postulating

that his only involvement was his direction to Neukirch to put Bell on a 24-hour investigative

hold and that he did so in reliance on Neukirch’s information. Motion at 22. But, as Defendants

observe, his reliance on information from fellow officers is conditioned – it is only allowed

where “the source of information was itself based on probable cause.” Id. (citations omitted).

But Neukirch and Munyan’s information was not based on probable cause because the

eyewitness identification was flawed. They also had not told him about exculpatory facts, some

of which they did not know because they did not do a thorough investigation or they disregarded

or ignored those facts.

       But Mattivi’s position required that he take action independent of what Neukirch and

Munyan told him. And, was not required to rely on them. In his role as detective, he should

have questioned them about their eyewitness identification and if he had given proper


                                                99
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 106 of 109
consideration to eyewitness identification fallibility issues, he would have done so. This was

especially so not only given Bell’s steadfast denial but also because there were so many other

factors present that counseled against crediting Munyan’s identification and for watching the

video. Had he questioned Munyan and Neukirch, those factors would have come to light. He

also was in the position – and it was his role – to conduct his own investigation. He could have

watched the video before he interviewed Bell or asked Munyan and Neukirch to stay long

enough for him to watch it after the interview. But he did not. It is not hard to imagine that had

Mattivi done the careful side-by-side examination of the video and Bell on the evening of June 8

or the morning of June 9, he would have reached the same conclusion that he did on June 29.

       Mattivi, who as a detective, should have had a heightened awareness and understanding

of the fallibility of eyewitness identification and should have been trained in how to examine

whether an identification is valid or fails because there are too many estimator variables that

augur against relying on it as probable cause for arrest, failed Bell. He gave not a thought to

whether Munyan had seen the fleeing party for a few seconds before he ran, and had no concern

about the showup which would have prompted a reasonably prudent detective to probe the

conditions of the observation Munyan made of the fleeing male. Thus, since he knew nothing

about those circumstances, he believed himself to be justified in not looking at the video. At

every turn, he saw no necessity of conducting a minimal further investigation. He cared so little

about the possible exculpatory facts and leads that he clearly presented the prosecutor with a

case where probable cause had not been determined on the basis of the totality of the

circumstances, where the weight of all the evidence, not just the sufficiency of the incriminating

evidence, was considered.

       It is no wonder that with only inculpatory facts being considered that Bell was kept


                                                100
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 107 of 109
overnight and detained until Mattivi finally decided to review the video and saw the truth that

Bell and the fleeing male were not the same person. Bell was extremely lucky that his mother

was persisting in begging Mattivi to look at it and he finally did. Had she not prevailed upon

him, Mattivi was going to be satisfied to have the open case pending – without even knowing

Bell remained in custody or doing anything further to investigate – for as long as it took to get

the DNA testing results, which at the time could have taken from six months to a year. Bell

could have been incarcerated the entire time.

       But instead, having failed properly to ask questions and probe the validity of the

identification and the thoroughness of the investigation, he took the case to the prosecutor. It is

not surprising that the prosecutor, bereft of the exculpatory facts that Mattivi should have

supplied but couldn’t because he chose not to ask questions and probe, filed charges and the

detention continued. The case went forward from there, poisoned at the inception by its

incompleteness.

IV. BELL’S DETENTION SHOCKS THE CONSCIENCE.

       Defendants argue that because Bell’s 24-hour hold was based on probable cause it does

not shock the conscience. But that argument fails. There was no probable cause for the 24-hour

hold, but even if the 24-hour hold is not conscience-shocking, the three-week detention was.

V. THERE IS EVIDENCE FROM WHICH A REASONABLE JUROR COULD CONCLUDE THAT
   INADEQUATE TRAINING, PROCEDURE, PRACTICE AND CUSTOM RESULTED IN THE
   CONSTITUTIONAL HARM TO BELL.

       The record is rife with evidence of awareness of and inadequate training to combat the

problem of fallible eyewitness identifications and poor policies, procedures, and practices that

can, and in this case did, result in an unconstitutional arrest without probable cause.




                                                101
       Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 108 of 109
                                          CONCLUSION

       For all of the above reasons, this Court should deny Defendants’ Motion for Summary

Judgment.


                                                 Respectfully submitted,

                                                 LAW OFFICE OF ARTHUR BENSON II


                                                 By s/ Jamie Kathryn Lansford
                                                 Arthur A. Benson II #21107
                                                 Jamie Kathryn Lansford #31133
                                                 4006 Central Avenue
                                                 Kansas City, Missouri 64111
                                                 (816) 531-6565
                                                 abenson@bensonlaw.com
                                                 jlansford@bensonlaw.com

                                                 Attorneys for Plaintiff Tyree Bell

                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was filed on the Court’s electronic
filing system which served a copy on counsel identified below this 19th day of November,
2018:

Diane Peters #54784
Nicolas Taulbee # 61065
Assistant Attorneys General
Office of Missouri Attorney General
Joshua D. Hawley
615 East 13th Street, Suite 401
Kansas City, Missouri 64106
(816) 838-2285
(816) 889-5006 (telefacsimile)
Diane.Peters@ago.mo.gov
Nicolas.Taulbee@ago.mo.gov

Attorney for Defendants


                                                  s/ Jamie Kathryn Lansford
                                                 Attorney for Plaintiff Tyree Bell

                                               102
      Case 4:17-cv-00695-DGK Document 71 Filed 11/19/18 Page 109 of 109
